Authority of the President Under Domestic and
                       International Law to Use Military Force Against Iraq
             The President possesses constitutional authority to use military force against Iraq to protect United
               States national interests. This independent constitutional authority is supplemented by congressional
               authorization in the form of the Authorization for Use of Military Force Against Iraq Resolution.
             Using force against Iraq would be consistent with international law because it would be authorized by
               the United Nations Security Council or would be justified as anticipatory self-defense.

                                                                                                              October 23, 2002

                           MEMORANDUM OPINION FOR THE COUNSEL TO THE PRESIDENT *

             I. Background ...................................................................................................... 145
             II. Domestic Legal Authority for Use of Force Against Iraq............................... 150
                  A. Constitutional Authority .......................................................................... 150
                  B. Statutory Authority .................................................................................. 153
                      1. Public Law 102-1 .............................................................................. 153
                      2. Public Law 105-235 .......................................................................... 158
                      3. Public Law 107-40 ............................................................................ 159
                  C. The War Powers Resolution .................................................................... 159
             III. Authority Under International Law to Use Force Against Iraq ..................... 162
                  A. U.N. Security Council Authorization ...................................................... 162
                      1. The Cease-Fire, Material Breach, and Treaty Law............................ 163
                      2. Remedies ........................................................................................... 167
                      3. State Practice on Suspension in Response to Material Breach .......... 169
                      4. Armistice Law ................................................................................... 173
                      5. UNSCR 688....................................................................................... 176
                  B. Anticipatory Self-Defense ....................................................................... 177
                      1. The Caroline Test.............................................................................. 180
                      2. Necessity ........................................................................................... 182
                      3. State Practice ..................................................................................... 184
                           a. Cuban Missile Crisis .................................................................. 184
                           b. Osirak Reactor Strike ................................................................. 186
                           c. 1986 Strike Against Libya.......................................................... 187
                           d. 1989 Intervention in Panama...................................................... 189
                           e. 1993 Strike Against Iraq............................................................. 190
                           f. 1998 Attack on Afghanistan and Sudan...................................... 191
                      4. The Current Test................................................................................ 194


                *
                  Editor’s Note: For the book edition of this memorandum opinion, some of the internet citations
             have been updated or replaced with citations of equivalent printed authorities.




                                                                      143




227-329 VOL_26_PROOF.pdf 153                                                                                                  10/22/12 11:13 AM
                                  Opinions of the Office of Legal Counsel in Volume 26


                 5. Iraq .................................................................................................... 195
         IV. Conclusion..................................................................................................... 197

             You have asked our Office whether the President has the authority, under both
         domestic and international law, to use military force against Iraq. This memoran-
         dum confirms our prior advice to you regarding the scope of the President’s
         authority. 1 We conclude that the President possesses constitutional authority to
         order the use of force against Iraq to protect our national interests. This independ-
         ent authority is supplemented by congressional authorization in the form of the
         Authorization for Use of Military Force Against Iraq Resolution, Pub. L. No.
         102-1, 105 Stat. 3 (1991), which supports the use of force to secure Iraq’s
         compliance with its international obligations following the liberation of Kuwait,
         and the Authorization for Use of Military Force, Pub. L. No. 107-40, 115 Stat. 224
         (2001), which supports military action against Iraq if the President determines Iraq
         provided assistance to the perpetrators of the terrorist attacks of September 11,
         2001. In addition, using force against Iraq would be consistent with international
         law, because it would be authorized by the United Nations (“U.N.”) Security
         Council, or would be justified as anticipatory self-defense.
             This memorandum is divided into three sections. First, we explain the back-
         ground to the current conflict with Iraq, touching upon the U.N. Security Council
         resolutions related to the Persian Gulf War and its aftermath, and highlighting the
         situations in which the United States has used force against Iraq between 1991 and
         the present. Second, we discuss the President’s authority under domestic law to
         direct military action against Iraq, examining both his constitutional authority and
         supplementary congressional support. Finally, we detail the justification under
         international law for the United States to use force against Iraq, considering the
         circumstances in which the U.N. Security Council has authorized such action and
         the scenarios in which it would be appropriate to use force in anticipatory self-
         defense.




             1
               You asked us to render our opinion based on the constitutional and other legal authorities that
         would exist in the absence of new authorization from either Congress or the United Nations (“U.N.”)
         Security Council. We note that on October 16, 2002, the President signed into law the Authorization for
         Use of Military Force Against Iraq Resolution of 2002, Pub. L. No. 107-243, 116 Stat. 1498, which
         authorizes the President to use force against Iraq to enforce relevant U.N. Security Council resolutions
         regarding Iraq and to defend the national security of the United States from the threat posed by Iraq.
         We have not considered here the legal effect of that resolution. As this memorandum makes clear, even
         prior to the adoption of the Resolution the President had sufficient constitutional and statutory authority
         to use force against Iraq. We also note that negotiations are ongoing in the U.N. Security Council on a
         new resolution regarding Iraq, but we do not address any of the proposed terms here.




                                                                  144




227-329 VOL_26_PROOF.pdf 154                                                                                                  10/22/12 11:13 AM
                               Authority of the President to Use Military Force Against Iraq


                                                    I. Background

                Prior to examining the President’s legal authority to use force in Iraq, it is
             useful to explain some of the background to the current conflict. On August 2,
             1990, Iraq invaded Kuwait. The next day, the U.N. Security Council (“Security
             Council”) passed U.N. Security Council Resolution (“UNSCR”) 660, the first of
             many resolutions condemning Iraq’s actions and demanding withdrawal from
             Kuwait. See S.C. Res. 660, U.N. Doc. S/RES/660 (Aug. 2, 1990). For months, the
             world community sought a diplomatic solution, including sanctions, to persuade
             Iraq to leave Kuwait. See Address to the Nation Announcing Allied Military
             Action in the Persian Gulf, 1 Pub. Papers of Pres. George Bush 42, 43 (Jan. 16,
             1991).
                On November 29, 1990, the Security Council adopted UNSCR 678, which gave
             Iraq until January 15, 1991 to implement UNSCR 660 fully. See S.C. Res. 678,
             U.N. Doc. S/RES/678 (Nov. 29, 1990). In the absence of compliance by Iraq,
             paragraph 2 of UNSCR 678 authorized member states “to use all necessary means
             to uphold and implement resolution 660 (1990) and all subsequent relevant
             resolutions and to restore international peace and security in the area.” Id. Iraq
             refused to withdraw from Kuwait before the January 15th deadline, and Operation
             Desert Storm began the next day. Allied air forces commenced an attack on
             military targets in Iraq and Kuwait. Ground forces were introduced on February
             23, 1991, and Iraq was expelled from Kuwait four days later. Exactly 100 hours
             after ground operations began, President George H.W. Bush suspended offensive
             combat operations. See Address to the Nation on the Suspension of Allied
             Offensive Combat Operations in the Persian Gulf, 1 Pub. Papers of Pres. George
             Bush 187 (Feb. 27, 1991).
                On April 3, 1991, the U.N. Security Council adopted UNSCR 687, which
             established the conditions for a formal cease-fire suspending hostilities in the
             Persian Gulf. UNSCR 687 “reaffirm[ed] the need to be assured of Iraq’s peaceful
             intentions” given Iraq’s invasion and occupation of Kuwait, its prior use of
             chemical weapons and ballistic missiles in unprovoked attacks, and reports that it
             had attempted to acquire materials to build nuclear weapons. S.C. Res. 687, pmbl.
             ¶ 4, U.N. Doc. S/RES/687 (Apr. 3, 1991). To that end, section C of UNSCR 687
             imposed a variety of conditions on Iraq. First, the Security Council “decide[d]”
             that Iraq must:

                      unconditionally accept the destruction, removal, or rendering harm-
                      less, under international supervision, of:

                      (a) All chemical and biological weapons and all stocks of agents and
                      all related subsystems and components and all research, develop-
                      ment, support and manufacturing facilities . . . ; [and]




                                                           145




227-329 VOL_26_PROOF.pdf 155                                                                   10/22/12 11:13 AM
                               Opinions of the Office of Legal Counsel in Volume 26


                  (b) All ballistic missiles with a range greater than [150] kilometres,
                  and related major parts and repair and production facilities.

         Id. ¶ 8. Second, Iraq must agree to “urgent, on-site inspection” to ensure its
         compliance with this requirement. Id. ¶ 9(a). Third, Iraq must “unconditionally
         undertake not to use, develop, construct or acquire” such weapons of mass
         destruction (“WMD”) and their delivery systems. Id. ¶ 10. Finally, Iraq must
         “unconditionally agree not to acquire or develop nuclear weapons or nuclear-
         weapon[s]-usable material or any subsystems or components or any [related]
         research, development, support or manufacturing facilities,” and to accept “urgent
         on-site inspection and the destruction, removal or rendering harmless as appropri-
         ate” of all such nuclear-related weapons or materials. Id. ¶ 12. To carry out on-site
         inspections of Iraq’s WMD programs, the Resolution called for the establishment
         of a Special Commission (“UNSCOM”) to act in cooperation with the Internation-
         al Atomic Energy Agency (“IAEA”), which was to take custody of all of Iraq’s
         nuclear-weapons-usable materials. Id. ¶¶ 9, 13. 2 In addition, UNSCR 687 required
         Iraq, inter alia, to renounce international terrorism. Id. ¶ 32. On April 6, 1991,
         Iraq officially accepted the terms set forth in UNSCR 687, and a formal cease-fire
         went into effect between Iraq, Kuwait and the U.N. members who had cooperated
         with Kuwait under UNSCR 678, including the United States. Id. ¶ 33.
             Toward the end of the Gulf War, Iraq brutally suppressed Kurdish insurrections
         throughout Iraqi Kurdistan, causing the flight of hundreds of thousands of civilians
         into Iran and Turkey. See generally Letter to Congressional Leaders on the
         Situation in the Persian Gulf, 1 Pub. Papers of Pres. George Bush 521, 521-22
         (May 17, 1991). In response, the Security Council adopted UNSCR 688, which
         “condemn[ed]” the repression of the Iraqi civilian population and found that the
         consequences of such repression—“a massive flow of refugees towards and across
         international frontiers and . . . cross-border incursions”—threatened international
         peace and security in the region. S.C. Res. 688, U.N. Doc. S/RES/688 (Apr. 5,
         1991). To aid the refugees who had fled northern Iraq, the United States joined the
         allied coalition in launching Operation Provide Comfort, which provided humani-
         tarian relief for the Kurds. In addition, the coalition established a no-fly zone
         prohibiting Iraqi military aircraft from flying north of the 36th parallel. See
         Remarks on Assistance for Iraqi Refugees and a News Conference, 1 Pub. Papers
         of Pres. George Bush 378, 378-79 (Apr. 16, 1991). Due to increased repression of


             2
               Significantly, UNSCR 687 also specifically “affirm[ed]” thirteen Security Council Resolutions
         relating to Iraq, including UNSCR 678, “except as expressly changed . . . to achieve the goals of [this]
         resolution, including a formal cease-fire.” S.C. Res. 687, ¶ 1. This affirmance of UNSCR 678, which
         was not “expressly changed” by UNSCR 687, confirmed that its authorization to use force continued in
         effect after the cease-fire. Several years later, in UNSCR 949, the Security Council again “reaf-
         firm[ed]” UNSCR 678, “in particular paragraph 2.” S.C. Res. 949, pmbl. ¶ 1, U.N. Doc. S/RES/949
         (Oct. 15, 1994).




                                                          146




227-329 VOL_26_PROOF.pdf 156                                                                                   10/22/12 11:13 AM
                               Authority of the President to Use Military Force Against Iraq


             the civilian population in 1992 by Saddam Hussein in both the northern and
             southern parts of Iraq, British, French and U.S. coalition forces began patrolling an
             additional no-fly zone south of the 32nd parallel to protect Iraqi Shiites. See Letter
             to Congressional Leaders Reporting on Iraq’s Compliance with United Nations
             Security Council Resolutions, 2 Pub. Papers of Pres. George Bush 1574, 1574-75
             (Sept. 16, 1992). The no-fly zones were intended to assist in the monitoring of
             Iraqi compliance with UNSCR 687 and UNSCR 688, and to discourage significant
             Iraqi military operations against the civilian population. See Letter to Congres-
             sional Leaders Reporting on Iraq’s Compliance with United Nations Security
             Council Resolutions, 2 Pub. Papers of Pres. George Bush 2269, 2269-70 (Jan. 19,
             1993); Letter to Congressional Leaders Reporting on Iraq’s Compliance with
             United Nations Security Council Resolutions, 1 Pub. Papers of Pres. William J.
             Clinton 715, 716 (May 21, 1993). Iraq does not accept the no-fly zones as
             legitimate and periodically threatens coalition forces patrolling the zones. The
             United States and Britain have responded by repeatedly attacking Iraqi surface-to-
             air missile sites and related facilities in self-defense. See, e.g., Letter to Congress-
             ional Leaders Reporting on Iraq’s Compliance with United Nations Security
             Council Resolutions, 2 Pub. Papers of Pres. George Bush 2269, 2269 (Jan. 19,
             1993); Iraq’s Compliance with United Nations Security Council Resolutions, H.R.
             Doc. No. 107-185, at 4 (Jan. 24, 2002).
                 From its inception, UNSCOM encountered resistance from Iraq. On August 15,
             1991, little more than three months after the adoption of UNSCR 687, the Security
             Council “condemn[ed]” Iraq’s “serious violation” of a number of its obligations
             regarding the destruction and dismantling of its WMD program and of its agree-
             ment to cooperate with UNSCOM and the IAEA, and stated that the violation
             “constitutes a material breach of the relevant provisions of [UNSCR 687] which
             established a cease-fire and provided the conditions essential to the restoration of
             peace and security in the region.” S.C. Res. 707, ¶ 1, U.N. Doc. S/RES/707 (Aug.
             15, 1991). Shortly thereafter, President George H.W. Bush warned that the United
             States would not tolerate Iraq’s misrepresentations regarding, and denial of U.N.
             access to, its WMD program: “[I]f necessary [the United States] will take action to
             ensure Iraqi compliance with the Council’s decisions so as to fully implement
             Resolution 678’s call for the restoration of international peace and security to the
             Persian Gulf region.” Letter to Congressional Leaders Reporting on Iraq’s
             Compliance with United Nations Security Council Resolutions, 2 Pub. Papers of
             Pres. George Bush 1164, 1164-65 (Sept. 16, 1991). Several months later, on
             January 17, 1993, President Bush ordered the destruction by U.S. missiles of a
             nuclear facility near Baghdad, “to help achieve the goals of U.N. Security Council




                                                           147




227-329 VOL_26_PROOF.pdf 157                                                                    10/22/12 11:13 AM
                               Opinions of the Office of Legal Counsel in Volume 26


         Resolutions 687, 707 and 715 3 requiring Iraq to accept the inspection and elimina-
         tion of its weapons of mass destruction and ballistic missiles.” Letter to Congress-
         ional Leaders Reporting on Iraq’s Compliance with United Nations Security
         Council Resolutions, 2 Pub. Papers of Pres. George Bush 2269, 2270 (Jan. 19,
         1993). Although the nuclear facility had been inspected, and some equipment had
         been removed, President Bush warned that it could be used again to support Iraq’s
         nuclear weapons program. Id.
             In addition to directing the use of force to respond to threats to coalition forces
         in the no-fly zones, President Clinton ordered military action against Iraq on three
         separate occasions. First, in June 1993, President Clinton ordered a cruise missile
         attack on the principal command-and-control facility of the Iraqi intelligence
         service (“IIS”) in Baghdad. The strike was in response to “compelling evidence”
         that the IIS had directed and pursued a failed attempt to assassinate President
         George H.W. Bush in April of that year. Letter to Congressional Leaders on the
         Strike on Iraqi Intelligence Headquarters, 1 Pub. Papers of Pres. William J.
         Clinton 940 (June 28, 1993). President Clinton explained that the goal of the strike
         was “to target Iraq’s capacity to support violence against the United States and
         other nations and to deter Saddam Hussein from supporting such outlaw behavior
         in the future.” Address to the Nation on the Strike on Iraqi Intelligence Headquar-
         ters, 1 Pub. Papers of Pres. William J. Clinton 938, 938 (June 26, 1993).
             Second, President Clinton ordered U.S. cruise missile strikes in September
         1996 to respond to an Iraqi attack in northern Iraq (“Operation Desert Strike”).
         When U.S. intelligence revealed that Iraq had engaged in a military buildup near
         Irbil, the United States warned Iraq not to use military force. Iraq ignored the
         warning and stormed Irbil. In response, the United States extended the no-fly zone
         in southern Iraq from the 32nd to the 33rd parallel and conducted military strikes
         against fixed, surface-to-air missile sites, command-and-control centers, and air
         defense control facilities south of the 33rd parallel. See Letter for Newt Gingrich,
         Speaker of the House of Representatives, from President William J. Clinton 1-2
         (Sept. 5, 1996) (“Gingrich Letter”) (claiming authority under, inter alia, UNSCRs
         678, 687, and 688). The strikes were designed to show Saddam Hussein that he
         must halt all actions that threaten international peace and security. See id. at 1.
             Third, in December 1998, President Clinton directed missile and aircraft strikes
         against Iraq in response to Iraqi breaches of its obligations under various
         UNSCRs, particularly Iraq’s failure to cooperate fully with U.N. inspections of its
         WMD program. See Letter to Congressional Leaders on the Military Strikes
         Against Iraq, 2 Pub. Papers of Pres. William J. Clinton 2195, 2195-96 (Dec. 18,
         1998) (claiming authority under, inter alia, UNSCRs 678 and 687). The 1998


             3
               UNSCR 715 approved UNSCOM and IAEA plans for inspecting Iraq’s WMD program and
         demanded that Iraq unconditionally meet its obligations under the plans and give its full cooperation to
         international inspections. S.C. Res. 715, ¶ 1, U.N. Doc. S/RES/715 (Oct. 11, 1991).




                                                          148




227-329 VOL_26_PROOF.pdf 158                                                                                   10/22/12 11:13 AM
                               Authority of the President to Use Military Force Against Iraq


             strikes were the culmination of a stand-off between Iraq and the United Nations
             regarding Iraq’s refusal to permit effective international inspections of its WMD
             program. In the fall of 1997, for example, Iraq demanded that all U.S. members of
             the UNSCOM inspection team depart Iraq immediately and asked that UNSCOM
             withdraw its “cover” for the U-2 reconnaissance aircraft flown by the United
             States as part of UNSCOM’s efforts to detect Iraq’s WMD program. See
             UNSCOM: Chronology of Main Events (Dec. 1999), available at www.un.org/
             Depts/unscom/Chronology/chronologyframe.htm (last visited May 3, 2012); see
             also Michael L. Cornell, Comment, A Decade of Failure: The Legality and
             Efficacy of United Nations Actions in the Elimination of Iraqi Weapons of Mass
             Destruction, 16 Conn. J. Int’l L. 325, 337 & n.95 (2001). The Security Council
             responded by adopting UNSCR 1137, which “condemn[ed] the continued
             violations by Iraq of its obligations under the relevant resolutions to cooperate
             fully and unconditionally with [UNSCOM],” found that the situation continued to
             “constitute a threat to international peace and security,” and warned that “serious
             consequences” would result if Iraq failed to comply unconditionally and immedi-
             ately with its international obligations. S.C. Res. 1137, pmbl. ¶ 8, ¶ 1, U.N. Doc.
             S/RES/1137 (Nov. 12, 1997).
                 In early 1998, Iraq’s continued intransigence prompted the United States to
             threaten military force to compel its compliance. See Contemporary Practice of
             the United States Relating to International Law, 93 Am. J. Int’l L. 470, 472 (Sean
             D. Murphy ed., 1999). Although U.N. Secretary General Kofi Annan secured a
             Memorandum of Understanding (“MOU”) confirming Iraq’s acceptance of all
             relevant Security Council resolutions and its reaffirmation to cooperate fully with
             UNSCOM and the IAEA in February 1998, Iraq formally halted all cooperation
             with UNSCOM at the end of October. Id. at 473. The Security Council responded
             by adopting UNSCR 1205, which condemned Iraq’s decision as a “flagrant
             violation of resolution 687 . . . and other relevant resolutions.” S.C. Res. 1205, ¶ 1,
             U.N. Doc. S/RES/1205 (Nov. 5, 1998). On November 15, the United States
             refrained from launching a massive missile attack against Iraq, only after Iraq
             committed to full cooperation with U.N. inspections. Remarks on the Situation in
             Iraq and an Exchange with Reporters, 2 Pub. Papers of Pres. William J. Clinton
             2035 (Nov. 15, 1998). But despite Iraq’s promises, on December 15, the Executive
             Director of UNSCOM reported that the Commission could not complete its
             mandate due to Iraq’s obstructionism.
                 The next day, the United States and Britain launched a seventy-hour missile
             and aircraft bombing campaign against approximately one hundred targets in
             Iraq—facilities that were actively involved in WMD and ballistic missile activi-
             ties, or that posed a threat to Iraq’s neighbors or to U.S forces conducting the
             operation. See Letter to Congressional Leaders on the Military Strikes Against
             Iraq, 2 Pub. Papers of Pres. William J. Clinton 2195, 2195-96 (Dec. 18, 1998).
             President Clinton explained:




                                                           149




227-329 VOL_26_PROOF.pdf 159                                                                   10/22/12 11:13 AM
                               Opinions of the Office of Legal Counsel in Volume 26


                  I believe our action in Iraq clearly is in America’s interest. Never
                  again can we allow Saddam Hussein to develop nuclear weapons,
                  poison gas, biological weapons, or missiles to deliver them. He has
                  used such terrible weapons before against soldiers, against his neigh-
                  bors, against civilians. And if left unchecked, he’ll use them again.

         The President’s Radio Address, 2 Pub. Papers of Pres. William J. Clinton 2197,
         2197 (Dec. 19, 1998). President Clinton warned that if UNSCOM were not
         allowed to resume its work, the United States would “remain vigilant and prepared
         to use force if we see that Iraq is rebuilding its weapons programs.” Address to the
         Nation on Completion of the Military Strikes in Iraq, 2 Pub. Papers of Pres.
         William J. Clinton 2199, 2200 (Dec. 19, 1998). He also cautioned that the United
         States must be prepared to use force again if Saddam Hussein threatened his
         neighbors, challenged the no-fly zones, or moved against the Kurds in Iraq. See
         Address to the Nation Announcing Military Strikes on Iraq, 2 Pub. Papers of Pres.
         William J. Clinton 2182, 2184 (Dec. 16, 1998).
            Since the 1998 airstrikes, Iraq has continued to refuse to permit U.N. inspec-
         tions of its WMD program. In December 1999, the Security Council decided to
         disband UNSCOM and replace it with the United Nations Monitoring, Verification
         and Inspection Commission (“UNMOVIC”). S.C. Res. 1284, ¶ 1, U.N. Doc.
         S/RES/1284 (Dec. 17, 1999). Although the Security Council “decide[d]” that Iraq
         must allow UNMOVIC teams immediate, unconditional and unrestricted access to
         any and all areas, facilities, equipment, records and means of transport that they
         need to inspect in accordance with their mandate, id. ¶ 4, Iraq has not permitted
         UNMOVIC to conduct any inspections.

                       II. Domestic Legal Authority for Use of Force Against Iraq

                                         A. Constitutional Authority

            We have consistently advised that the Constitution grants the President unilat-
         eral power to take military action to protect the national security interests of the
         United States. See generally The President’s Constitutional Authority to Conduct
         Military Operations Against Terrorists and Nations Supporting Them, 25 Op.
         O.L.C. 188 (2001) (“President’s Authority to Conduct Military Operations”). 4

             4
               See also Memorandum for Daniel J. Bryant, Assistant Attorney General, Office of Legislative
         Affairs, from John C. Yoo, Deputy Assistant Attorney General, Office of Legal Counsel, Re:
         Specter/Harkin Joint Resolution Calling for Congress to Vote on a Resolution for the Use of Force by
         the United States Armed Forces Against Iraq (July 23, 2002); Applying the War Powers Resolution to
         the War on Terrorism: Hearing Before the Subcomm. on the Constitution, Federalism, and Property
         Rights of the S. Comm. on the Judiciary, 107th Cong. 7-13 (2002) (testimony of John C. Yoo, Deputy
         Assistant Attorney General, Office of Legal Counsel); Proposed Deployment of United States Armed
         Forces into Bosnia, 19 Op. O.L.C. 327 (1995) (“Bosnia Opinion”); Deployment of United States Armed




                                                        150




227-329 VOL_26_PROOF.pdf 160                                                                               10/22/12 11:13 AM
                               Authority of the President to Use Military Force Against Iraq


             Under Article II, Section 2, the President is the “Commander in Chief of the Army
             and Navy of the United States.” U.S. Const. art. II, § 2. The Constitution also
             gives the President exclusive powers as the Chief Executive and the “sole organ of
             the federal government in the field of international relations.” United States v.
             Curtiss-Wright Export Corp., 299 U.S. 304, 320 (1936); see also Dep’t of Navy v.
             Egan, 484 U.S. 518, 529 (1988) (the Supreme Court has “recognized ‘the
             generally accepted view that foreign policy was the province and responsibility of
             the Executive’”) (quoting Haig v. Agee, 453 U.S. 280, 293-94 (1981)). Although
             Article I vests in Congress the power to “raise and support Armies,” “provide and
             maintain a Navy,” and to appropriate funds to support the military—powers that
             give Congress effective control over the supply of military resources to the
             President as Commander in Chief 5—as well as the power to issue formal declara-
             tions of war, U.S. Const. art. I, § 8, cls. 1, 11-13, Article II vests in the President,
             as Chief Executive and Commander in Chief, the constitutional authority to use
             such military forces as are provided to him by Congress to engage in military
             hostilities to protect the national interest of the United States. The Constitution
             nowhere requires for the exercise of such authority the consent of Congress. Cf.
             U.S. Const. art. I, § 10, cl. 3 (“No State shall, without the Consent of Congress, . . .
             engage in War, unless actually invaded, or in such imminent Danger as will not
             admit of delay.”); Articles of Confederation of 1778, art. IX, § 6, 1 Stat. 4, 8 (“The
             United States, in Congress assembled, shall never engage in a war . . . unless nine
             States assent to the same . . . .”). Thus, as then-Attorney General Robert Jackson
             explained more than sixty years ago, the President’s authority as Commander in
             Chief “has long been recognized as extending to the dispatch of armed forces
             outside of the United States . . . for the purpose of protecting . . . American
             interests.” Training of British Flying Students in the United States, 40 Op. Att’y
             Gen. 58, 62 (1941) (Jackson, A.G.).
                Presidents have long undertaken military actions pursuant to their constitutional
             authority as Chief Executive and Commander in Chief and their constitutional

             Forces into Haiti, 18 Op. O.L.C. 173 (1994) (“Haiti Opinion”); Authority to Use United States Military
             Forces in Somalia, 16 Op. O.L.C. 6 (1992) (“Somalia Opinion”); Overview of the War Powers
             Resolution, 8 Op. O.L.C. 271 (1984); Presidential Power to Use the Armed Forces Abroad Without
             Statutory Authorization, 4A Op. O.L.C. 185 (1980); Memorandum for Hon. Charles W. Colson,
             Special Counsel to the President, from William H. Rehnquist, Assistant Attorney General, Office of
             Legal Counsel, Re: The President and the War Power: South Vietnam and the Cambodian Sanctuaries
             (May 22, 1970).
                 5
                   We have also previously and consistently opined that Congress may not place conditions on its
             appropriations in such a manner as would interfere with the President’s ability to exercise his
             constitutional powers over foreign relations and the military as Chief Executive and Commander in
             Chief. See, e.g., Issues Raised by Foreign Relations Authorization Bill, 14 Op. O.L.C. 37, 42 n.3
             (1990). For example, in 1996 this Office concluded that Congress could not forbid the Department of
             Defense from spending appropriated funds on certain activities we had deemed to fall within the
             President’s constitutional authority as Commander in Chief. See Placing of United States Armed
             Forces Under United Nations Operational or Tactical Control, 20 Op. O.L.C. 182 (1996).




                                                             151




227-329 VOL_26_PROOF.pdf 161                                                                                 10/22/12 11:13 AM
                               Opinions of the Office of Legal Counsel in Volume 26


         authority to conduct U.S. foreign relations. In fact, the establishment of a large
         peacetime military force in the twentieth century has given rise to numerous
         unilateral exercises of military force grounded solely in the President’s constitu-
         tional authority. For example, the deployment of U.S. troops in the Korean War by
         President Truman was undertaken without congressional authorization. See Bosnia
         Opinion, 19 Op. O.L.C. at 331 n.5. More recently, when President Clinton directed
         the extensive and sustained 1999 air campaign in the Former Republic of Yugo-
         slavia, he relied solely on his “constitutional authority to conduct U.S. foreign
         relations and as Commander in Chief and Chief Executive.” Letter to Congress-
         ional Leaders Reporting on Airstrikes Against Serbian Targets in the Federal
         Republic of Yugoslavia (Serbia and Montenegro), 1 Pub. Papers of Pres. William
         J. Clinton 459, 460 (Mar. 26, 1999). As we recently explained, “[t]he role of
         practice” in determining the proper allocation of authority between the political
         branches “is heightened in dealing with issues affecting foreign affairs and
         national security, where ‘the Court has been particularly willing to rely on the
         practical statesmanship of the political branches when considering constitutional
         questions.’” President’s Authority to Conduct Military Operations, 25 Op. O.L.C.
         at 202 (quoting Whether Uruguay Round Agreements Required Ratification as a
         Treaty, 18 Op. O.L.C. 232, 234 (1994)); see, e.g., Dames & Moore v. Regan, 453
         U.S. 654, 686 (1981); Haig v. Agee, 453 U.S. 280, 292-94 (1981).
            Accordingly, we believe that the President’s constitutional authority to under-
         take military action to protect the national security interests of the United States is
         firmly established in the text and structure of the Constitution and in Executive
         Branch practice. Thus, to the extent that the President were to determine that
         military action against Iraq would protect our national interests, he could take such
         action based on his independent constitutional authority; no action by Congress
         would be necessary. For example, were the President to conclude that Iraq’s
         development of WMD might endanger our national security because of the risk
         that such weapons either would be targeted against the United States, or would be
         used to destabilize the region, he could direct the use of military force against Iraq
         to destroy its WMD capability. Or, were it the President’s judgment that a change
         of regime in Iraq would remove a threat to our national interests, he could direct
         the use of force to achieve that goal. 6 Were the President to take such action, he
         would be acting consistently with the historical practice of the Executive Branch. 7


             6
               These examples are intended to be illustrative and non-exclusive.
             7
               We should note that there is almost no judicial discussion of the principles we have examined
         here. As we have recently explained, various procedural obstacles make it unlikely that a court would
         reach the question of the President’s constitutional power to engage the U.S. Armed Forces in military
         hostilities, regardless of whether the suit is brought by a Member of Congress or a private citizen. See
         Letter for Alberto R. Gonzales, Counsel to the President, from John C. Yoo, Deputy Assistant Attorney
         General, Office of Legal Counsel (Sept. 10, 2002); see also Campbell v. Clinton, 203 F.3d 19 (D.C.
         Cir.), cert. denied, 531 U.S. 815 (2000) (Kosovo); Holtzman v. Schlesinger, 484 F.2d 1307 (2d Cir.




                                                          152




227-329 VOL_26_PROOF.pdf 162                                                                                   10/22/12 11:13 AM
                               Authority of the President to Use Military Force Against Iraq


                                                 B. Statutory Authority

                At times throughout our history, the President’s constitutional authority to use
             force has been buttressed by statute. Such statutory support is not necessary in
             light of the President’s independent constitutional authority to direct military
             action. See Statement on Signing the Resolution Authorizing the Use of Military
             Force Against Iraq, 1 Pub. Papers of Pres. George Bush 40 (Jan. 14, 1991) (“my
             request for congressional support did not, and my signing [Public Law 102-1] does
             not, constitute any change in the long-standing positions of the executive branch
             on . . . the President’s constitutional authority to use the Armed Forces to defend
             vital U.S. interests”); see also Bosnia Opinion, 19 Op. O.L.C. at 335 (“the
             President has authority, without specific statutory authorization, to introduce
             troops into hostilities in a substantial range of circumstances”); Haiti Opinion, 18
             Op. O.L.C. at 175-76 (“the President may introduce troops into hostilities or
             potential hostilities without prior authorization by the Congress”). Nonetheless,
             congressional support of presidential action removes all doubt of the President’s
             power to act. According to the analysis set forth by Justice Jackson in Youngstown
             Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 635-37 (1952) (Jackson, J., concur-
             ring), and later followed and interpreted by the Supreme Court in Dames &
             Moore, the President’s power in such a case would be “at its maximum.” See
             President’s Authority to Conduct Military Operations, 25 Op. O.L.C. at 210. Were
             the President to direct military action against Iraq, he would be acting at the apex
             of his power because, as we discuss below, his constitutional authority to use such
             force is supplemented by congressional authorization.

                                                   1. Public Law 102-1

                On January 14, 1991, shortly before the United States and allied nations began
             Operation Desert Storm, Congress enacted Public Law 102-1, the Authorization
             for Use of Military Force Against Iraq Resolution. Section 2(a) authorizes the
             President “to use United States Armed Forces pursuant to United Nations Security
             Council Resolution 678 (1990) in order to achieve implementation of Security
             Council Resolutions 660, 661, 662, 664, 665, 666, 667, 669, 670, 674, and 677.”
             105 Stat. at 3. 8 As explained above, UNSCR 678, in turn, authorizes member


             1973) (Vietnam); Luftig v. McNamara, 373 F.2d 664, 665-66 (D.C. Cir. 1967) (Vietnam); Ange v.
             Bush, 752 F. Supp. 509 (D.D.C. 1990) (Persian Gulf War); Crockett v. Reagan, 558 F. Supp. 893
             (D.D.C. 1982) (El Salvador); cf. Harisiades v. Shaughnessy, 342 U.S. 580, 588-89 (1952); Johnson v.
             Eisentrager, 339 U.S. 763, 789 (1950). A federal district court recently dismissed sua sponte a suit
             filed on August 27, 2002 to enjoin the President from engaging in military action against Iraq absent a
             declaration of war or other extenuating circumstances on the grounds of lack of standing and the
             political question doctrine. See Mahorner v. Bush, 224 F. Supp. 2d 48 (D.D.C. 2002).
                 8
                   Section 2(b) of Public Law 102-1 conditions the authority granted in section 2(a) on a report to
             Congress by the President certifying that the United States has exhausted all diplomatic and peaceful




                                                              153




227-329 VOL_26_PROOF.pdf 163                                                                                  10/22/12 11:13 AM
                               Opinions of the Office of Legal Counsel in Volume 26


         states “to use all necessary means to uphold and implement resolution 660 (1990)
         and all subsequent relevant resolutions and to restore international peace and
         security in the area.” S.C. Res. 678, ¶ 2. The other resolutions listed in Public Law
         102-1 relate to Iraq’s invasion of Kuwait on August 2, 1990 and are identical to
         the resolutions “recall[ed] and reaffirm[ed]” in UNSCR 678. 9
             By authorizing the use of U.S. Armed Forces “pursuant to” UNSCR 678, Pub-
         lic Law 102-1 sanctions not only the employment of the methods approved in that
         resolution—i.e., “all necessary means”—but also the two objectives outlined
         therein—that is, “to uphold and implement resolution 660 (1990) and all subse-
         quent relevant resolutions and to restore international peace and security in the
         area.” S.C. Res. 678, ¶ 2. 10 Two of the most important “subsequent relevant

         avenues for obtaining Iraq’s compliance with the relevant UNSCRs and that those efforts have not been
         and would not be successful in obtaining compliance. 105 Stat. at 3-4. President Bush submitted such a
         report on January 16, 1991. Letter to Congressional Leaders Transmitting a Report Pursuant to the
         Resolution Authorizing the Use of Force Against Iraq, 1 Pub. Papers of Pres. George Bush 42 (Jan. 16,
         1991). The 1991 report satisfies the requirement in section 2(b) with respect to all uses of force against
         Iraq consistent with Public Law 102-1, and thus additional 2(b) reports were not filed prior to the use of
         force against Iraq in 1993, 1996 or 1998.
             Section 2(c) explicitly provides that section 2 of Public Law 102-1 constitutes specific statutory
         authorization within the meaning of the War Powers Resolution. 105 Stat. at 4.
             9
               See S.C. Res. 660, ¶ 12 (1990) (demanding that Iraq withdraw all of its forces to their positions
         prior to Iraq’s August 2, 1990 invasion of Kuwait); S.C. Res. 661, ¶ 3, U.N. Doc. S/RES/661 (Aug. 6,
         1990) (establishing oil embargo and sanctions regime against Iraq and Kuwait); S.C. Res. 662, ¶ 1,
         U.N. Doc. S/RES/662 (Aug. 9, 1990) (deciding that Iraq’s annexation of Kuwait has no legal validity);
         S.C. Res. 664, ¶ 1, U.N. Doc. S/RES/664 (Aug. 18, 1990) (demanding that Iraq permit and facilitate the
         immediate departure from Kuwait of third-party nationals); S.C. Res. 665, U.N. Doc. S/RES/665 (Aug.
         25, 1990) (calling upon allied nations to use necessary measures to enforce embargo established in
         UNSCR 661); S.C. Res. 666, U.N. Doc. S/RES/666 (Sept. 13, 1990) (implementing sanctions regime
         and the humanitarian needs exception); S.C. Res. 667, U.N. Doc. S/RES/667 (Sept. 16, 1990)
         (demanding that Iraq immediately protect safety of diplomatic and consular personnel and premises in
         Kuwait); S.C. Res. 669, U.N. Doc. S/RES/669 (Sept. 24, 1990) (relating to Jordan’s request for relief
         from effects of implementing oil embargo and sanctions regime); S.C. Res. 670, U.N. Doc. S/RES/670
         (Sept. 25, 1990) (regulating aircraft transporting cargo to Iraq or Kuwait and reaffirming Iraq’s liability
         for grave breaches of the Geneva Convention Relative to the Protection of Civilian Persons in Time of
         War); S.C. Res. 674, U.N. Doc. S/RES/674 (Oct. 29, 1990) (condemning Iraqi mistreatment of Kuwaiti
         and third-party nationals and inviting collection of materials to bring charges against Iraq for its
         violations of international law); S.C. Res. 677, U.N. Doc. S/RES/677 (Nov. 28, 1990) (condemning
         Iraqi attempts to destroy demographic composition of Kuwait and Kuwaiti civil records).
             10
                Although it might be argued that, due to the cease-fire formally adopted in UNSCR 687, UNSCR
         678’s authorization to use force is no longer in effect, and therefore Public Law 102-1 may not be
         relied upon as statutory authorization to use force against Iraq, such arguments are not persuasive. First,
         the Security Council has reaffirmed UNSCR 678 three times, twice in 1991 and again in 1994. See
         supra note 2; S.C. Res. 686, ¶ 1, U.N. Doc. S/RES/686 (Mar. 2, 1991) (affirming that UNSCR 678
         “continue[s] to have full force and effect”). Significantly, the Security Council reaffirmed UNSCR 678
         in UNSCR 687 itself. Second, because the cease-fire is akin to an armistice, which is a suspension of
         hostilities rather than a termination of the state of war, see Ludecke v. Watkins, 335 U.S. 160, 167
         (1948) (“War does not cease with a cease-fire order.”), the cease-fire did not terminate UNSCR 678’s
         authorization to use force. Instead, general principles of armistice law permit the parties to the cease-
         fire to resume hostilities under certain conditions, pursuant to the authorization in UNSCR 678. See




                                                            154




227-329 VOL_26_PROOF.pdf 164                                                                                     10/22/12 11:13 AM
                               Authority of the President to Use Military Force Against Iraq


             resolutions” are UNSCR 687, which requires, inter alia, the inspection and
             destruction of Iraq’s WMD program, and UNSCR 688, which demands that Iraq
             halt the repression of its civilian population. The second purpose for UNSCR 678,
             the restoration of peace and security to the Persian Gulf region, depends, at a
             minimum, on the effective implementation of both of these resolutions, although
             UNSCR 678 is not limited to implementing these two resolutions. See, e.g., S.C.
             Res. 687, pmbl. ¶ 25 (“bear[ing] in mind [the] objective of restoring international
             peace and security in the area”); S.C. Res. 688, ¶ 2 (end to repression would
             “contribut[e] to removing the threat to international peace and security in the
             region”).
                 The President could, consistent with Public Law 102-1, determine that using
             force in Iraq was necessary to implement the terms of UNSCR 687 and thereby to
             restore international peace and security to the region. Under Public Law 102-1, the
             President also could authorize force to prevent the repression of Iraqi civilians
             condemned in UNSCR 688, i.e., repression that threatens international peace and
             security by contributing to cross-border incursions and migration of refugees.
             Given Saddam Hussein’s history of intransigence and refusal to cooperate with
             inspections of Iraq’s WMD program and his continued repression of Iraqi
             civilians, the President could determine that a change of regime in Iraq is neces-
             sary to implement UNSCR 687 and thereby restore international peace and
             security to the region. Were the President to take any of these actions, he would be
             acting at the zenith of his authority because it would include “all that he possesses
             in his own right plus all that Congress can delegate.” Youngstown Sheet & Tube,
             343 U.S. at 635 (Jackson, J., concurring) (footnote omitted).
                 It could be argued that Iraq’s expulsion from Kuwait in February 1991 by the
             United States and the allied nations fully implemented the UNSCRs listed in
             Public Law 102-1, and that therefore the authorization in section 2(a) for the use of
             U.S. Armed Forces has expired. Subsequent congressional legislation demon-
             strates, however, that the authorization in Public Law 102-1 remains in effect.
             First, the same Congress that enacted Public Law 102-1 twice expressed its
             “sense” that Public Law 102-1 continued to authorize the use of force even after
             Iraq’s withdrawal from Kuwait. 11 Enacted on December 5, 1991, section 1095 of



             infra Part III.A.4. Third, the objectives set forth in resolution 678 have not yet been achieved; in
             particular, Iraq has not complied with its cease-fire obligations, and consequently international peace
             and security have not been restored to the region. Finally, unlike some UNSCRs authorizing the use of
             force, see, e.g., S.C. Res. 1031, U.N. Doc. S/RES/1031 (Dec. 15, 1995) (Bosnia); S.C. Res. 929, U.N.
             Doc. S/RES/929 (June 22, 1994) (Rwanda); S.C. Res. 814, U.N. Doc. S/RES/814 (Mar. 26, 1993)
             (Somalia), UNSCR 678 contains no temporal limit on its authorization.
                 11
                    Although a “sense of the Congress” resolution is hortatory and does not give the President
             authority he would not otherwise posses, the views of Congress detailed below are evidence of
             Congress’s understanding of the scope of such authority. Cf. Somalia Opinion, 16 Op. O.L.C. at 13
             & n.6 (“sense of Congress” that President should, inter alia, “ensure” and “secure” the provision of




                                                              155




227-329 VOL_26_PROOF.pdf 165                                                                                  10/22/12 11:13 AM
                               Opinions of the Office of Legal Counsel in Volume 26


         the National Defense Authorization Act for Fiscal Years 1992 and 1993, Pub. L.
         No. 102-190, 105 Stat. 1290, 1488 (“1992-1993 Defense Authorization Act”),
         contains a congressional finding that Iraq is violating UNSCR 687’s requirements
         relating to its WMD program and expresses Congress’s sense that “the Congress
         supports the use of all necessary means to achieve the goals of Security Council
         Resolution 687 as being consistent with the Authorization for Use of Military
         Force Against Iraq Resolution (Public Law 102-1).” 12 And section 1096 of the
         1992-1993 Defense Authorization Act expresses the same Congress’s “sense” that
         “Iraq’s noncompliance with United Nations Security Resolution 688 constitutes a
         continuing threat to the peace, security, and stability of the Persian Gulf region . . .
         and [that] the Congress supports the use of all necessary means to achieve the
         goals of United Nations Security Council Resolution 688,” which condemns the
         repression of the Iraqi civilian population, “consistent with all relevant United
         Nations Security Council Resolutions and . . . Public Law 102-1.” 105 Stat. at
         1489. Second, in 1999, Congress amended Public Law 102-1 to extend the
         reporting requirements from every 60 days to every 90 days, thereby indicating
         that the law continues in effect. See Consolidated Appropriations Act, 2000, Pub.
         L. No. 106-113, div. B, § 1000(a)(7), 113 Stat. 1501, 1536 (1999).
            In addition, Executive Branch practice confirms that Public Law 102-1 contin-
         ues to be in effect and to provide statutory authority for the President to implement
         applicable Security Council Resolutions, including UNSCRs 678, 687, and 688.
         Consistent with the reporting requirement in section 3 of Public Law 102-1,
         President Bush and his two predecessors have written to Congress at regular
         intervals to report on the status of efforts to secure Iraqi compliance with the
         applicable Security Council resolutions. 13 This practice has gone unchallenged by
         Congress.


         emergency humanitarian assistance in Somalia demonstrates that Congress recognized the President’s
         authority to use military force to accomplish that purpose).
             12
                Section 1095(b) also expresses the sense of Congress that:
                  (1) Iraq’s noncompliance with United Nations Security Council Resolution 687 con-
                  stitutes a continuing threat to the peace, security, and stability of the Persian Gulf
                  region; [and]
                  (2) the President should consult closely with the partners of the United States in the
                  Desert Storm coalition and with the members of the United Nations Security Council
                  in order to present a united front of opposition to Iraq’s continuing noncompliance
                  with Security Council Resolution 687.
         Id.
            13
               See, e.g., Letter to Congressional Leaders Transmitting a Report on Iraq’s Compliance with
         United Nations Security Council Resolutions, 1 Pub. Papers of Pres. George W. Bush 110 (Jan. 23,
         2002); Letter to Congressional Leaders Transmitting a Report on Iraq’s Compliance with United
         Nations Security Council Resolutions, 37 Weekly Comp. Pres. Doc. 1463 (Oct. 11, 2001); Letter to
         Congressional Leaders Transmitting a Report on Iraq’s Compliance with United Nations Security
         Council Resolutions, 2 Pub. Papers of Pres. William J. Clinton 1678 (Oct. 1, 1999); Letter to




                                                          156




227-329 VOL_26_PROOF.pdf 166                                                                               10/22/12 11:13 AM
                               Authority of the President to Use Military Force Against Iraq


                Even more significantly, President George H.W. Bush and President Clinton
             authorized the use of force on several occasions under Public Law 102-1 after the
             successful completion of Operation Desert Storm. For example, in 1998, President
             Clinton directed missile and aircraft strikes against Iraq “under” Public Law
             102-1. Letter to Congressional Leaders on the Military Strikes Against Iraq, 2 Pub.
             Papers of Pres. William J. Clinton 2195, 2196 (Dec. 18, 1998). Two years earlier,
             in September 1996, President Clinton reported to Congress that he had ordered
             U.S. cruise missile strikes “consonant with” Public Law 102-1 and section 1096 of
             the 1992-1993 Defense Authorization Act. Gingrich Letter at 1. President Bush
             also reported to Congress that he had ordered the 1992 participation of the United
             States in the enforcement of the southern no-fly zone in Iraq “consistent with”
             Public Law 102-1. Letter to Congressional Leaders Reporting on Iraq’s Compli-
             ance with United Nations Security Council Resolutions, 2 Pub. Papers of Pres.
             George Bush 1574, 1575 (Sept. 16, 1992). Congress has acquiesced in each of
             these uses of force. 14
                In sum, both legislation passed by Congress and the consistent practice of the
             Executive Branch indicate that the authorization to use force in Public Law 102-1
             has survived the cease-fire with Iraq. Although congressional authorization is not
             constitutionally required before the President may direct military action against
             Iraq in response to threats to the national security and foreign policy of the United


             Congressional Leaders Reporting on Iraq’s Compliance with United Nations Security Council
             Resolutions, 1 Pub. Papers of Pres. William J. Clinton 1046 (June 6, 1994); Letter to Congressional
             Leaders Reporting on Iraq’s Compliance with United Nations Security Council Resolutions, 2 Pub.
             Papers of Pres. George Bush 1478 (Nov. 15, 1991); Letter to Congressional Leaders Reporting on
             Iraq’s Compliance with United Nations Security Council Resolutions, 2 Pub. Papers of Pres. George
             Bush 1164 (Sept. 16, 1991); Letter to Congressional Leaders Reporting on Iraq’s Compliance with
             United Nations Security Council Resolutions, 2 Pub. Papers of Pres. George Bush 896 (July 16, 1991).
                 14
                    In May 1998, Congress expressed its “sense” that none of the funds provided by the 1998
             Supplemental Appropriations and Rescissions Act
                      may be made available for the conduct of offensive operations by United States
                      Armed Forces against Iraq for the purpose of obtaining compliance by Iraq with Unit-
                      ed Nations Security Council Resolutions relating to inspection and destruction of
                      weapons of mass destruction in Iraq unless such operations are specifically authorized
                      by a law enacted after the date of enactment of this Act.
             1998 Supplemental Appropriations and Rescissions Act, Pub. L. No. 105-174, § 17, 112 Stat. 58, 66.
             This is only a “sense” of Congress that is not binding. See Boos v. Barry, 485 U.S. 312, 327-28 (1988);
             Lyng v. N.W. Indian Cemetery Protective Ass’n, 485 U.S. 439, 455 (1988); see also Carriage of
             Agricultural Products in United States Vessels Where Exportation Is Financed by Government, 37 Op.
             Att’y Gen. 546, 548 (1934) (“In view of the fact, however, that the word ‘sense’ [as used in the term
             ‘sense of Congress’] is so well understood to mean ‘opinion’ and since the Congress has used the word
             in the Resolution, I am unwilling to believe that it intended to make the Resolution mandatory.”). A
             few months later, the same Congress enacted a Joint Resolution “urg[ing]” President Clinton “to take
             appropriate action, in accordance with the Constitution and relevant laws of the United States, to bring
             Iraq into compliance” with its obligations under various U.N. Security Council Resolutions relating to
             Iraq’s WMD program. Pub. L. No. 105-235, 112 Stat. at 1541.




                                                              157




227-329 VOL_26_PROOF.pdf 167                                                                                   10/22/12 11:13 AM
                               Opinions of the Office of Legal Counsel in Volume 26


         States, the President would be acting with the support of Congress were he to
         direct such action pursuant to Public Law 102-1.

                                               2. Public Law 105-235

             Public Law 105-235, a Joint Resolution finding that Iraq “is in material and
         unacceptable breach of its international obligations,” and “urg[ing]” President
         Clinton “to take appropriate action, in accordance with the Constitution and
         relevant laws of the United States, to bring Iraq into compliance,” also arguably
         expresses Congress’s support for the President to direct military action against
         Iraq. 112 Stat. 1538, 1541 (1998). The resolution contains multiple “whereas”
         clauses detailing almost two dozen Security Council findings of Iraqi violations of
         its WMD obligations and concluding that “Iraq’s continuing weapons of mass
         destruction programs threaten vital United States interests and international peace
         and security.” Id. at 1540. Although the Joint Resolution does not specifically
         authorize the use of force, and cautions that any action taken must comply with the
         Constitution and relevant laws, insofar as the President determines that directing
         military action against Iraq is “appropriate . . . to bring Iraq into compliance with
         its international obligations,” and consistent with the Constitution and relevant
         U.S. law, Congress has expressed its support for such action. Id. at 1541. In
         addition, subsequent legislation passed by the same Congress that enacted Public
         Law 105-235 reflects at least implicit support for military action. In the Iraq
         Liberation Act, Congress noted with approval Public Law 105-235’s recommenda-
         tion that the President take appropriate action. See Iraq Liberation Act of 1998,
         Pub. L. No. 105-338, 112 Stat. 3178. Significantly, the Iraq Liberation Act was
         passed shortly after President Clinton submitted his September 1998 report under
         Public Law 102-1, which made clear that military options were “on the table” if
         Iraq did not resume cooperation with the U.N. inspection regime. See Letter to
         Congressional Leaders Reporting on Iraq’s Compliance with United Nations
         Security Council Resolutions, 2 Pub. Papers of Pres. William J. Clinton 1519,
         1520 (Sept. 3, 1998). Read in this context, Public Law 105-235 grants at least
         implicit congressional authorization for the President to use force. 15


             15
                With respect to using force to facilitate a change of regime in Iraq, we note that in the Iraq
         Liberation Act Congress expressed its view that “[i]t should be the policy of the United States to
         support efforts to remove the regime headed by Saddam Hussein . . . in Iraq.” Pub. L. No. 105-338, § 3,
         112 Stat. at 3179. While the Act focuses on the provision of humanitarian, military, and broadcast
         assistance to Iraqi opposition forces, rather than direct military action by U.S. Armed Forces, it reflects
         congressional support for a change of regime in Iraq.
             Congressional support for the use of force against Iraq is also reflected in House Resolution 322,
         105th Cong. (1997) (enacted). Passed against the backdrop of continued Iraqi interference with U.N.
         inspections of its WMD programs, that resolution expressed the sense of the House of Representatives
         that the United States should, if necessary, take military action to compel Iraqi compliance with
         UNSCRs. Id. House Resolution 322 recommended that, if diplomatic efforts proved unsuccessful, any




                                                            158




227-329 VOL_26_PROOF.pdf 168                                                                                     10/22/12 11:13 AM
                               Authority of the President to Use Military Force Against Iraq


                                                   3. Public Law 107-40

                Public Law 102-1 and Public Law 105-235 are not the only potential sources of
             congressional support for a decision by the President to use force against Iraq;
             there could be situations in which military action against Iraq would be statutorily
             authorized pursuant to Public Law 107-40, the “Authorization for Use of Military
             Force” that was enacted shortly after the terrorist attacks of September 11, 2001.
             Public Law 107-40 authorizes the President to use “all necessary and appropriate
             force” against those nations, organizations or persons whom he determines
             “planned, authorized, committed, or aided the [September 11th] terrorist
             attacks . . . or harbored such organizations or persons, in order to prevent any
             future acts of international terrorism against the United States by such nations,
             organizations or persons.” 115 Stat. at 224. Were the President to determine that
             Iraq provided assistance to the perpetrators of the September 11th attacks, this
             authorization would apply to the use of military force against Iraq. 16

                                            C. The War Powers Resolution

                Under the 1973 War Powers Resolution, 50 U.S.C. §§ 1541-1548 (1994)
             (“WPR”), whenever U.S. Armed Forces are deployed for combat, the President
             shall submit a written report to Congress within forty-eight hours. 50 U.S.C.
             § 1543(a). Under section 5(b), the President shall terminate any continuous and
             sustained use of U.S. Armed Forces within sixty days unless Congress has
             declared war, enacted a specific authorization for such use of U.S. Armed Forces,
             or extended the sixty-day period or unless Congress cannot meet because of an
             armed attack on the United States. Id. § 1544(b). To the extent that Public Law
             102-1 or Public Law 107-40 authorizes the actions being contemplated by the
             President, those resolutions explicitly state that they satisfy the requirements of
             section 5(b). Insofar as any of the military options being contemplated fall outside
             the scope of the authorizations in Public Law 102-1 and Public Law 107-40, and
             instead would be conducted solely on the basis of the President’s independent
             constitutional authority, significant constitutional issues regarding the sixty-day
             clock would be raised.
                “[E]very President has taken the position that [the WPR] is an unconstitutional
             infringement by the Congress on the President’s authority as Commander-in-
             Chief.” Richard F. Grimmet, Cong. Research Serv., IB81050, War Powers
             Resolution: Presidential Compliance 2 (updated Sept. 10, 2002); see also
             Overview of the War Powers Resolution, 8 Op. O.L.C. 271, 281-83 (1984) (listing

             military action be undertaken with “the broadest feasible multinational support,” but recognized that, if
             necessary, the United States should take unilateral military action. Id.
                 16
                    Section 2(b)(1) explicitly provides that section 2 of Public Law 107-40 constitutes specific
             statutory authorization within the meaning of the War Powers Resolution. 115 Stat. at 224.




                                                               159




227-329 VOL_26_PROOF.pdf 169                                                                                    10/22/12 11:13 AM
                               Opinions of the Office of Legal Counsel in Volume 26


         examples of President’s introduction of U.S. Armed Forces into actual or immi-
         nent hostilities or hostile territory, without complying with the WPR’s reporting
         requirements, that took place during the Nixon, Ford, Carter, and Reagan Admin-
         istrations). Indeed, the War Powers Resolution was enacted over a presidential
         veto based on constitutional objections as well as foreign policy concerns. See
         Veto of the War Powers Resolution, Pub. Papers of Pres. Richard Nixon 893 (Oct.
         24, 1973). As President Nixon explained in justifying his veto:

                  the restrictions which this resolution would impose upon the authori-
                  ty of the President are both unconstitutional and dangerous to the
                  best interests of our Nation. . . . [The resolution] would attempt to
                  take away, by a mere legislative act, authorities which the President
                  has properly exercised under the Constitution for almost 200
                  years. . . . The only way in which the constitutional powers of a
                  branch of the Government can be altered is by amending the Consti-
                  tution—and any attempt to make such alterations by legislation alone
                  is clearly without force.

         Id.; see also Statement on Signing the Resolution Authorizing the Use of Military
         Force Against Iraq, 1 Pub. Papers of Pres. George Bush 40 (Jan. 14, 1991)
         (preserving “long-standing positions of the executive branch on . . . the constitu-
         tionality of the War Powers Resolution”). 17
            This Office has never formally opined on the constitutionality of the WPR; we
         have, however, questioned the WPR’s constitutionality on numerous occasions.
         See, e.g., Overview of the War Powers Resolution, 8 Op. O.L.C. at 274 (“The
         Executive Branch has taken the position from the very beginning that § 2(c) of the
         WPR does not constitute a legally binding definition of Presidential authority to
         deploy our armed forces.”); Executive Power with Regard to the Libyan Situation,
         5 Op. O.L.C. 432, 441 (1981) (“We do not believe . . . that the purpose and policy
         statement should be construed to constrain the exercise of the President’s constitu-
         tional power.”); cf. Presidential Power to Use the Armed Forces Abroad Without
         Statutory Authorization, 4A Op. O.L.C. 185, 195 (1980) (“there may be applica-
         tions [of the reporting or consultation requirements of WPR] which raise constitu-
         tional questions”); Supplementary Discussion of the President’s Powers Relating
         to the Seizure of the American Embassy in Iran, 4A Op. O.L.C. 123, 128 (1979)
         (same); Presidential Powers Relating to the Situation in Iran, 4A Op. O.L.C. 115,


             17
                On one occasion, President Carter did state that WPR’s imposition of a sixty-day limitation on
         military operations absent congressional authorization was constitutional. “Ask President Carter”:
         Remarks During a Telephone Call-in Program on the CBS Radio Network, 1 Pub. Papers of Pres.
         Jimmy Carter 291, 324 (Mar. 5, 1977) (noting that WPR sixty-day rule was an “appropriate reduction”
         in the President’s power). President Carter may have relied on OLC advice for his statement. See infra
         note 18.




                                                         160




227-329 VOL_26_PROOF.pdf 170                                                                                 10/22/12 11:13 AM
                               Authority of the President to Use Military Force Against Iraq


             121 (1979) (“The Resolution includes in its statement of purposes and policy a list
             of situations in which the President is authorized to introduce the armed forces into
             hostilities or situations of imminent hostility. . . . However, we do not consider that
             the purpose and policy statement should be construed to constrain the exercise of
             the President’s constitutional power in this instance.”) (citation omitted). 18 Most
             recently, this Office has stated that “action taken by the President pursuant to the
             constitutional authority recognized in [section] 2(c)(3) cannot be subject to the
             substantive requirements of the WPR.” President’s Authority to Conduct Military
             Operations, 25 Op. O.L.C. at 211. 19
                Finally, we note that the WPR has been controversial ever since its enactment
             in 1973 and has been the subject of litigation when Presidents have used military
             force, allegedly in violation of the WPR. See, e.g., Campbell v. Clinton, 203 F.3d
             19 (D.C. Cir. 2000); Ange v. Bush, 752 F. Supp. 509 (D.D.C. 1990); Sanchez
             Espinoza v. Reagan, 568 F. Supp. 596 (D.D.C. 1983), aff’d, 770 F.2d 202 (D.C.
             Cir. 1985); Crockett v. Reagan, 558 F. Supp. 893 (D.D.C. 1982), aff’d, 720 F.2d
             1355 (D.C. Cir. 1983). To date, no court that we are aware of has ever reached a
             judgment on the merits; cases have been dismissed on the basis of a variety of
             procedural defects, including lack of standing, lack of ripeness, and the political
             question doctrine. See Grimmet, IB81050, War Powers Resolution at 2 (“The
             courts have not directly addressed [whether WPR is an unconstitutional infringe-
             ment by the Congress on the President’s authority as Commander in Chief].”). If
             the President were to take military action without complying with the WPR, it is
             likely that litigation would be brought. We think it is unlikely, however, that a
             court would rule on the merits of the WPR.


                 18
                    Although this Office has long questioned the constitutionality of the WPR, we have not done so
             consistently. Compare Presidential Power to Use the Armed Forces Abroad, 4A Op. O.L.C. at 196
             (“We believe that Congress may, as a general constitutional matter, place a 60-day limit on the use of
             our armed forces as required by the provisions of § 1544(b) of the Resolution. The Resolution gives the
             President the flexibility to extend that deadline for up to 30 days in cases of ‘unavoidable military
             necessity.’ This flexibility is, we believe, sufficient under any scenarios we can hypothesize to preserve
             his constitutional function as Commander-in-Chief. The practical effect of the 60-day limit is to shift
             the burden to the President to convince the Congress of the continuing need for the use of our armed
             forces abroad. We cannot say that placing that burden on the President unconstitutionally intrudes upon
             his executive powers.”), with Authorization for Continuing Hostilities in Kosovo, 24 Op. O.L.C. 327,
             327-28 n.1 (2000) (“Previous Administrations have expressed different views concerning the
             constitutionality of the WPR. . . . In light of our conclusion that Congress lawfully authorized
             continued hostilities beyond the 60-day statutory limit, we have no occasion to consider any
             constitutional arguments that might be made.”) (citations omitted).
                 19
                    Section 2(c)(3) of the WPR acknowledges the President’s pre-existing constitutional authority to
             use force in self-defense, defined in the provision as a response to “a national emergency” arising out
             of an “attack upon the United States.” 50 U.S.C. § 1541(c). We would not, however, read section
             2(c)(3) as limiting the President’s right to direct the use of force in self-defense to cases of an actual
             armed attack because that reading would limit the President’s authority to use force in anticipatory self-
             defense. See infra Part III.B.




                                                               161




227-329 VOL_26_PROOF.pdf 171                                                                                     10/22/12 11:13 AM
                               Opinions of the Office of Legal Counsel in Volume 26


                  III. Authority Under International Law to Use Force Against Iraq

             The United Nations Charter (“U.N. Charter”) requires member states to refrain
         from the threat or use of force against the territorial integrity or political independ-
         ence of any state, or in any other manner inconsistent with the purposes of the
         United Nations. U.N. Charter art. 2, ¶ 4. Nonetheless, the Security Council may
         act under chapter VII of the Charter to authorize member states to use such force
         “as may be necessary to maintain or restore international peace and security.” Id.
         art. 42. In addition, article 51 of the U.N. Charter recognizes the “inherent right of
         individual or collective self-defense.” Authority under international law for the use
         of force against Iraq stems from two different sources—Security Council authori-
         zation in the form of UNSCR 678, which authorizes the use of “all necessary
         means” to implement various UNSCRs relating to Iraq and to restore international
         peace and security, id. ¶ 2, and the inherent right of self-defense, recognized in
         article 51. 20 We will discuss each in turn.

                                   A. U.N. Security Council Authorization

             On November 29, 1990, the Security Council, acting under chapter VII of the
         U.N. Charter, adopted UNSCR 678, which authorizes member states “to use all
         necessary means to uphold and implement resolution 660 (1990) and all subse-
         quent relevant resolutions and to restore international peace and security in the
         area.” Id. ¶ 2. Two such relevant resolutions are: (1) UNSCR 687, which estab-
         lished the conditions for a formal cease-fire suspending hostilities in the Persian
         Gulf; 21 and (2) UNSCR 688, which demanded that Iraq cease its repression of its
         civilian population because the consequences of that repression threatened
         international peace and security in the region. Fundamental to the restoration of
         international peace and security to the region is Iraq’s compliance with the terms
         of both UNSCR 687, particularly its requirements that Iraq permanently dismantle
         its WMD program and permit U.N. inspections for verification purposes, and
         UNSCR 688. If UNSCR 678 is read together with UNSCRs 687 and 688, the
         Security Council has authorized the use of force against Iraq to uphold and
         implement the conditions of the cease-fire and to encourage Iraq to cease repres-


             20
                While some in the international community might endorse the use of force against Iraq under the
         doctrine of humanitarian intervention, given Iraq’s abhorrent treatment of its Kurdish population, the
         United States does not accept that doctrine as justifying the use of force, and there is significant doubt
         that it has achieved the status of a norm of customary international law. See Ralph Zacklin, Comment,
         Beyond Kosovo: The United Nations and Humanitarian Intervention, 41 Va. J. Int’l L. 923, 934-36
         (2001); Jonathan I. Charney, Commentary, Anticipatory Humanitarian Intervention in Kosovo, 32
         Vand. J. Transnat’l L. 1231, 1239-41 (1999).
             21
                On April 6, 1991, Iraq responded to the conditions in UNSCR 687 in a letter to the Security
         Council stating that Iraq had “no choice but to accept this resolution.” U.N. Doc. S/22456 (Apr. 6,
         1991).




                                                           162




227-329 VOL_26_PROOF.pdf 172                                                                                    10/22/12 11:13 AM
                               Authority of the President to Use Military Force Against Iraq


             sion that threatens international peace and security in the region by, for example,
             contributing to refugee migration and cross-border incursions. To determine
             whether the existence of the cease-fire would prevent such a use of force, we turn
             to a consideration of the conditions under which the cease-fire may be suspended.

                               1. The Cease-Fire, Material Breach, and Treaty Law

                No clearly established rule of international law exists regarding the appropriate
             circumstances in which a cease-fire established by a U.N. Security Council
             resolution may be suspended. 22 To discern an applicable standard, we look for
             guidance to general principles of treaty law.
                UNSCR 687 explicitly establishes “a formal cease-fire . . . between Iraq and
             Kuwait and the [U.N.] Member States cooperating with Kuwait in accordance with
             resolution 678 (1990).” S.C. Res. 687, ¶ 33. UNSCR 687 is not a multilateral
             treaty, but for our purposes it may be useful to analogize it to such a treaty, as
             defined by the Vienna Convention on the Law of Treaties art. 60(2)(b), May 23,
             1969, 1155 U.N.T.S. 331, 346 (“Vienna Convention”). Under the Vienna Conven-
             tion, a “treaty” is a written international agreement between States that is governed
             by international law. Id. art. 2(1)(a). The State parties to the cease-fire agreement
             are Iraq, Kuwait, the United States, and the other members of the coalition in the
             Persian Gulf War. Cf. Ruth Wedgwood, Editorial Comment, The Enforcement of
             Security Council Resolution 687: The Threat of Force Against Iraq’s Weapons of
             Mass Destruction, 92 Am. J. Int’l L. 724, 726 (1998) (pointing out that the original
             cease-fire on the ground was a decision of the individual members of the coalition,
             not the Security Council as a whole). Even if some of the State-parties to the
             cease-fire did not specifically agree to its terms because they were not members of
             the Security Council when Resolution 687 was adopted, the resolution is binding
             on them as members of the United Nations. See U.N. Charter art. 25 (“The
             Members of the United Nations agree to accept and carry out the decisions of the
             Security Council in accordance with the present Charter.”); Paris v. (1) Depart-
             ment of Nat’l Store Branch 1 (Vietnam), No. 99 Civ. 8607 (NRB), 2000 WL
             777904, at *5 (S.D.N.Y. June 15, 2000) (under article 25, “all members of the
             United Nations are obliged to accept and carry out . . . decisions of the Security


                 22
                    UNSCR 687 appears to be unprecedented in terms of the precision with which the Security
             Council established the parameters of the cease-fire. Cf. S.C. Res. 1199, U.N. Doc. S/RES/1199
             (Sept. 23, 1998) (demanding that all parties in Kosovo immediately cease hostilities); S.C. Res. 338,
             U.N. Doc. S/RES/338 (Oct. 22, 1973) (calling upon all parties to the fighting in the Middle East to
             cease all firing and terminate all military activity immediately); S.C. Res. 27, U.N. Doc. S/RES/27
             (Aug. 1, 1947) (calling on armed forces of the Netherlands and Indonesia to cease hostilities). The
             detailed conditions for the armistice suspending the hostilities in Korea, for example, are contained in
             an international agreement between the United Nations (represented by U.S. General Mark Clark, the
             Commander in Chief of the U.N. Command) and North Korea. See Military Armistice in Korea and
             Temporary Supplementary Agreement, July 27, 1953, 4 U.S.T. 234.




                                                              163




227-329 VOL_26_PROOF.pdf 173                                                                                   10/22/12 11:13 AM
                               Opinions of the Office of Legal Counsel in Volume 26


         Council” acting under chapter VII); Memorandum for the President from John M.
         Harmon, Assistant Attorney General, Office of Legal Counsel, Re: Proposed
         Executive Order Entitled “Transactions Involving Southern Rhodesia” at 2
         (Dec. 13, 1977) (“Rhodesia Executive Order”) (United States is obligated under
         international law to implement a UNSCR adopted under chapter VII); see also
         Case Concerning Questions of Interpretation and Application of the 1971
         Montreal Convention Arising from the Aerial Incident at Lockerbie (Libyan Arab
         Jamahiriya v. U.S.), 1992 I.C.J. 114, 126, ¶ 42 (Apr. 14); Legal Consequences for
         States of the Continued Presence of South Africa in Namibia (South West Africa)
         Notwithstanding Security Council Resolution 276 (1970), Advisory Opinion, 1971
         I.C.J. 16, 53, ¶ 115 (June 21) (“South Africa Advisory Opinion”). 23
             In the multilateral context, it is well established that a material breach of a
         treaty by one of the parties entitles a party “specially affected” by the breach to
         invoke it as a ground for suspending the operation of the treaty in whole or in part
         vis-à-vis the defaulting state. Vienna Convention art. 60(2)(b); 24 see also Memo-
         randum for Alberto R. Gonzales, Counsel to the President, and William J. Haynes
         II, General Counsel, Department of Defense, from Jay S. Bybee, Assistant
         Attorney General, Office of Legal Counsel, Re: Application of Treaties and Laws
         to al Qaeda and Taliban Detainees at 23 (Jan. 22, 2002); Letter for John Bellinger,
         III, Senior Associate Counsel to the President and Legal Adviser to the National
         Security Council, from John C. Yoo, Deputy Assistant Attorney General, Office of
         Legal Counsel at 4 n.4 (Nov. 15, 2001); International Load Line Convention, 40
         Op. Att’y Gen. 119, 124 (1941); 1 Restatement (Third) of the Foreign Relations
         Law of the United States § 335(2)(b) (1987). Even if the United States were not
         “specially affected” by Iraq’s noncompliance with UNSCR 687, however, a
         material breach of a multilateral treaty also permits any non-defaulting party to
         cite the breach as a ground for complete or partial suspension with respect to itself
         “if the treaty is of such a character that a material breach of its provisions by one
         party radically changes the position of every party with respect to the further
         performance of its obligations under the treaty.” Vienna Convention art. 60(2)(c);
         see 1 Restatement (Third) of the Foreign Relations Law of the United States
         § 335(2)(c) (1987). According to the Vienna Convention, a “material breach”
         includes “the violation of a provision essential to the accomplishment of the object


             23
                We express no opinion here regarding whether suspending a Security Council resolution general-
         ly would be an appropriate remedy for its breach.
             24
                Although not ratified by the United States, this convention “is frequently cited . . . as a statement
         of customary international law.” Review of Domestic and International Legal Implications of
         Implementing the Agreement with Iran, 4A Op. O.L.C. 314, 321 (1981). Several lower courts have
         treated the convention as an authoritative codification of the customary international law of treaties.
         See, e.g., Chubb & Son, Inc. v. Asiana Airlines, 214 F.3d 301, 308-09 (2d Cir. 2000), cert. denied, 533
         U.S. 928 (2001); Aquamar v. Del Monte Fresh Produce, Inc., 179 F.3d 1279, 1296 n.40 (11th Cir.
         1999); Kreimerman v. Casa Veerkamp, 22 F.3d 634, 638 n.9 (5th Cir. 1994).




                                                            164




227-329 VOL_26_PROOF.pdf 174                                                                                      10/22/12 11:13 AM
                               Authority of the President to Use Military Force Against Iraq


             or purpose of the treaty.” Vienna Convention, art. 60(3)(b); 25 see also Black’s Law
             Dictionary 183 (7th ed. 1999) (defining “material breach” as “[a] substantial
             breach of contract, usu[ally] excusing the aggrieved party from further perfor-
             mance”).
                 Regardless of whether a material breach must amount to non-compliance that
             “specially affects” the United States or that effects a “radical change” in circum-
             stances, it seems clear that Iraq has sufficiently violated the cease-fire to meet
             either standard. Iraq’s repeated refusals to comply with the international on-site
             inspections of its WMD program mandated by UNSCR 687 qualify as a material
             breach because they violate core provisions of the resolution. See, e.g., S.C. Res.
             687, ¶ 9 (Iraq shall “agree to urgent, on-site inspection” of its biological, chemical
             and missile capabilities); id. ¶ 12 (Iraq shall accept “urgent on-site inspection” of
             its nuclear materials and facilities). Iraq’s continuing efforts to prevent the U.N.
             from inspecting potential WMD sites directly interferes with U.N. Security
             Council efforts to restore international peace and security in the region. Immedi-
             ately after the ceasefire, for example, Iraq refused to cooperate with UNSCOM
             and the IAEA. On August 15, 1991, little more than three months after the
             adoption of UNSCR 687, the Security Council “condemn[ed]” Iraq’s “serious
             violation” of a number of its obligations regarding the destruction and dismantle-
             ment of its WMD program and of its agreement to cooperate with UNSCOM and
             the IAEA, and stated that the violation “constitutes a material breach of the
             relevant provisions of [UNSCR 687] which established a cease-fire and provided
             the conditions essential to the restoration of peace and security in the region.” S.C.
             Res. 707, ¶ 1. Over the next two years, the President of the Security Council issued
             six different statements reiterating that Iraq’s refusal to cooperate with UNSCOM
             and the IAEA qualified as material breaches of UNSCR 687. 26

                 25
                    The International Law Commission of the United Nations explained its choice of the term “mate-
             rial” rather than the term “fundamental”:
                      The word “fundamental” might be understood as meaning that only the violation of a
                      provision directly touching the central purposes of the treaty can ever justify the other
                      party in terminating the treaty. But other provisions considered by a party to be essen-
                      tial to the effective execution of the treaty may have been very material in inducing it
                      to enter into the treaty at all, even although these provisions may be of an ancillary
                      character.
             Report of the Commission to the General Assembly, [1963] 2 Y.B. Int’l L. Comm’n 187, 206, U.N.
             Doc. A/CN.4/SER.A./1963/ADD.1.
                 26
                    See U.N. Doc. S/25970 (June 18, 1993) (“warn[ing] the Government of Iraq of the serious
             consequences of material breaches of resolution 687”); U.N. Doc. S/25091 (Jan. 11, 1993) (Iraq’s
             prohibition on UNSCOM using its own aircraft to transport its personnel to Iraq constitutes “further
             material breach” of UNSCR 687); U.N. Doc. S/25081 (Jan. 8, 1993) (Iraq’s prohibition on UNSCOM
             using its own aircraft throughout Iraq is an “unacceptable and material breach” of UNSCR 687); U.N.
             Doc. S/24240 (July 6, 1992) (Iraq’s refusal to allow UNSCOM to enter certain premises constitutes a
             “material and unacceptable breach by Iraq of a provision of resolution 687”); U.N. Doc. S/23663 (Feb.
             28, 1992) (Iraq’s refusal to commence destruction of ballistic-missile related equipment is a “further




                                                                165




227-329 VOL_26_PROOF.pdf 175                                                                                      10/22/12 11:13 AM
                               Opinions of the Office of Legal Counsel in Volume 26


             Further, in the years preceding the December 1998 missile strikes, Iraq contin-
         ued to violate the WMD-related requirements in UNSCR 687. The Security
         Council adopted several resolutions condemning Iraq’s noncompliance as “clear,”
         “deeply disturbing,” “unacceptable,” “flagrant” and “a threat to international peace
         and security.” 27 Although these denunciations by the Security Council do not use
         the particular phrase “material breach,” the conduct criticized fits within the
         Vienna Convention’s definition of that phrase: it violates conditions of the cease-
         fire that are essential to its purpose. Moreover, over the past few years, the absence
         of military force to compel Iraq’s compliance with the terms of the cease-fire
         seems only to have increased its material breach. Since the 1998 airstrikes, Iraq
         has continued its flagrant violation of the terms of the cease-fire by refusing to
         permit any U.N. inspections of its WMD program. See S.C. Res. 1284 (noting
         Iraq’s failure to implement fully UNSCR 687 and other relevant resolutions).
             In sum, Iraq’s repeated interference with international inspections of its WMD
         program qualifies as a “material breach” of the cease-fire under international law.
         In addition, were there to be evidence that Iraq is continuing to develop its WMD
         program, or has not destroyed its WMD and their means of delivery, such actions
         also would constitute material breaches of Iraq’s obligations under UNSCR 687
         unconditionally to destroy, and cease to develop, WMD and their delivery
         systems.




         material breach” of UNSCR 687); U.N. Doc. S/23609 (Feb. 19, 1992) (Iraq’s failure to acknowledge its
         obligations under UNSCR 707 and 715, its rejection of UNSCOM’s and the IAEA’s plans for
         monitoring and verification, and its failure to provide adequate disclosure of its weapons capabilities
         constitute a “continuing material breach” of UNSCR 687).
             27
                See, e.g., S.C. Res. 1060, ¶ 1, U.N. Doc. S/RES/1060 (Jun. 12, 1996) (calling Iraq’s refusal to
         allow access to UNSCOM “a clear violation” of UNSCR 687); S.C. Res. 1115, ¶ 1, U.N. Doc.
         S/RES/1115 (June 21, 1997) (condemning Iraq’s refusal to allow access to UNSCOM as “a clear and
         flagrant violation of the provisions of” UNSCR 687); S.C. Res. 1134, ¶¶ 1-2, U.N. Doc. S/RES/1134
         (Oct. 23, 1997) (deciding that Iraq’s refusal to allow access to UNSCOM, and especially Iraqi actions
         endangering the security of UNSCOM personnel, its destruction of documents, and its interference with
         the freedom of movement of UNSCOM personnel, were a “flagrant violation” of UNSCR 687); S.C.
         Res. 1137, pmbl. ¶ 11 (determining that Iraq’s obstructionism with respect to UNSCOM “continues to
         constitute a threat to international peace and security”); S.C. Res. 1194, ¶ 1, U.N. Doc. S/RES/1194
         (Sept. 9, 1998) (Iraq’s decision to suspend cooperation with UNSCOM “constitutes a totally
         unacceptable contravention of its obligations” under UNSCR 687); S.C. Res. 1205, ¶ 1 (condemning
         Iraq’s decision to end cooperation with UNSCOM as a “flagrant violation” of UNSCR 687); see also
         Statement by the President of the Security Council, U.N. Doc. S/PRST/1997/56 (Dec. 22, 1997) (“The
         Security Council stresses that failure by the Government of Iraq to provide [UNSCOM] with
         immediate, unconditional access to any site or category of sites is unacceptable and a clear violation of
         the relevant resolutions.”); Press Statement by the Security Council (Oct. 31, 1998) (referring to Iraq’s
         decision to halt cooperation with UNSCOM and its restrictions on the IAEA’s work as “deeply
         disturbing”).




                                                           166




227-329 VOL_26_PROOF.pdf 176                                                                                   10/22/12 11:13 AM
                               Authority of the President to Use Military Force Against Iraq


                                                         2. Remedies

                 Having determined that the President has sufficient grounds to find Iraq in
             material breach of the cease-fire, we must address whether unilaterally suspending
             the cease-fire constitutes a proper remedy for the violation. We believe that Iraq’s
             material breaches of the cease-fire entitle the United States, as a party to the cease-
             fire, unilaterally to suspend its operation. 28 Cf. Memorandum for John Bellinger,
             III, Senior Associate Counsel to the President and Legal Adviser to the National
             Security Council, from John C. Yoo, Deputy Assistant Attorney General, and
             Robert J. Delahunty, Special Counsel, Office of Legal Counsel, Re: Authority of
             the President to Suspend Certain Provisions of the ABM Treaty at 20-21 (Nov. 15,
             2001) (“Authority to Suspend ABM Treaty”) (In Charlton v. Kelly, 229 U.S. 447,
             473 (1913), the Supreme Court held that “if a partner to a treaty commits a
             material breach, the President has the option whether to void the treaty or to
             overlook the breach and regard the treaty merely as voidable.”). Under accepted
             principles of international treaty law, the United States need not obtain the
             concurrence of the other parties to the cease-fire prior to suspending its terms. See
             Wedgwood, Enforcement of Security Council Resolution 687, 92 Am. J. Int’l L. at
             726 (United States did not need to wait for Security Council approval before
             responding to a breach of the cease-fire because “[i]t is not unreasonable to regard
             the terms of such a cease-fire [UNSCR 687] as self-executing, just as the violation
             of a newly settled boundary line or demilitarized zone would entitle a neighboring
             state to act upon a violation”); cf. Vienna Convention art. 60 (no requirement that
             all parties to a multilateral treaty agree to suspend the treaty—one party may
             suspend the treaty with respect to itself).
                 Some commentators have argued that, before the cease-fire may be suspended,
             the United States must first obtain a new UNSCR finding that Iraq is in material
             breach of its obligations. The circumstances that gave rise to the Security Coun-
             cil’s finding in UNSCR 707 that Iraq’s noncompliance with the terms of the cease-
             fire constituted a material breach are still present today—Iraq continues its
             significant obstruction of international inspections of its WMD program. More-


                  28
                     We note that, outside the particular parameters of the Iraq context, where Security Council
             Resolutions both establish a cease-fire between specific parties and authorize the use of force,
             violations of Security Council resolutions generally lead to challenges before the International Court of
             Justice, see, e.g., South Africa Advisory Opinion, and/or diplomatic repercussions, see Rhodesia
             Executive Order at 6 (noting “considerable embarrassment” suffered by the United States when it
             violated its obligation under the U.N. Charter to implement a Security Council resolution due to a later
             legislative enactment that took precedence over the resolution); cf. Memorandum for John Bellinger,
             III, Senior Associate Counsel to the President and Legal Adviser to the National Security Council, from
             John C. Yoo, Deputy Assistant Attorney General, and Robert J. Delahunty, Special Counsel, Office of
             Legal Counsel, Re: Authority of the President to Suspend Certain Provisions of the ABM Treaty at 12-
             13 & n.13 (Nov. 15, 2001) (discussing possible international sanctions the United States may face if it
             breaches its treaty or other international law obligations).




                                                               167




227-329 VOL_26_PROOF.pdf 177                                                                                    10/22/12 11:13 AM
                               Opinions of the Office of Legal Counsel in Volume 26


         over, we believe that it is within the power of the United States to ascertain for
         itself whether, as an objective fact, there has been a material breach of an agree-
         ment to which it is a party. See Legal Authority for the Possible Use of Force
         Against Iraq, 92 Am. Soc’y Int’l L. Proc. 136, 141 (1998) (“Whether there [is] a
         material breach is an objective fact. It is not necessary that it be the [Security]
         Council that determines or states that a material breach has occurred.”) (statement
         of Michael Matheson, Principal Deputy Legal Adviser, Department of State); see
         also Michael L. Cornell, Comment, A Decade of Failure: The Legality and
         Efficacy of United Nations Actions in the Elimination of Iraqi Weapons of Mass
         Destruction, 16 Conn. J. Int’l L. 325, 356 (2001) (“nothing in UNSCR 687, the
         U.N. Charter, or international law . . . requires a finding of material breach to be
         documented by the UNSC”); cf. Wedgwood, Enforcement of Security Council
         Resolution 687, 92 Am. J. Int’l L. at 728 n.26 (definition of material breach is
         objective). For example, the United States launched the 1998 airstrikes without
         first obtaining either a Security Council resolution or a statement by the President
         of the Security Council that Iraq had materially breached its international obliga-
         tions.
             Thus, in response to Iraq’s material breaches of the conditions of the cease-fire
         established in UNSCR 687, the United States may suspend the cease-fire, which
         otherwise obligates the United States, Iraq, Kuwait, and the other members of the
         coalition in the Persian Gulf War to refrain from military action. Once the cease-
         fire is suspended, the United States may again rely on the authorization in UNSCR
         678 to use force against Iraq to implement UNSCR 687 and to restore international
         peace and security to the area. See Wedgwood, Enforcement of Security Council
         Resolution 687, 92 Am. J. Int’l L. at 726 (Iraq’s breach of the terms of the cease-
         fire in 1997-1998 “allowed the United States to deem the cease-fire in suspension
         and to resume military operations to enforce its conditions”); cf. Joseph Murphy,
         De Jure War in the Gulf: Lex Specialis of Chapter VII Actions Prior to, During,
         and in the Aftermath of the United Nations War Against Iraq, 5 N.Y. Int’l L. Rev.
         71, 84-85 (1992) (continuing material breach of UNSCR 687 by Iraq would
         effectively nullify the permanent cease-fire and would reinstate UNSCR 678 and
         its authorization to use military force to implement all subsequent relevant
         resolutions, including UNSCR 687). In our view, UNSCR 678’s authorization to
         use force has continued in effect since it was first adopted in 1990. We disagree
         with the idea that, due to the cease-fire established in UNSCR 687, UNSCR 678’s
         authorization has expired. The consistent position of the United States has been
         that UNSCR 678 survived the cease-fire. See, e.g., Letter to Congressional
         Leaders Reporting on Iraq’s Compliance with United Nations Security Council
         Resolutions, 2 Pub. Papers of Pres. George Bush 1164, 1164-65 (Sept. 16, 1991)
         (explaining—after the adoption of UNSCR 687—that the United States was
         willing to take military action to implement UNSCR 678’s call for the restoration
         of international peace and security to the region); Legal Authority for the Possible




                                                      168




227-329 VOL_26_PROOF.pdf 178                                                                10/22/12 11:13 AM
                               Authority of the President to Use Military Force Against Iraq


             Use of Force Against Iraq, 92 Am. Soc’y Int’l L. Proc. at 142 (“In the U.S.
             Government’s view, there is a continuing right to use force [to respond] to such
             [material] breaches regardless of whether there is further [Security Council]
             authorization to respond.”) (panelist Michael Matheson, Principal Deputy Legal
             Adviser, Department of State). As discussed earlier, see supra notes 2, 9-10, and
             accompanying text, UNSCR 678 has been explicitly reaffirmed by UNSCR 687
             itself, as well as by UNSCRs 686 and 949. 29 And, as we explain below, see infra
             Part III.A.4, general principles of armistice law confirm that the cease-fire did not
             extinguish the Security Council’s authorization to use force, but rather suspended
             hostilities between Iraq, the United States, and other members of the coalition.
                 In our view, the President could reasonably determine that suspending the
             cease-fire and resuming hostilities with Iraq is an appropriate response to Iraq’s
             material breaches of the cease-fire. Over the years, Iraq repeatedly has refused to
             respond to diplomatic overtures and other non-military attempts to force Iraq to
             comply with its obligations to permit full U.N. inspections of its WMD program.
             The President could reasonably conclude that military force is necessary to obtain
             Iraqi compliance with the terms of the cease-fire, thereby restoring international
             peace and security to the region. And, as we will explain below, state practice
             confirms that the suspension of the cease-fire and the subsequent use of military
             force against Iraq constitute an appropriate remedy for Iraq’s material breaches of
             the cease-fire, provided that such use of force is necessary and proportional.

                       3. State Practice on Suspension in Response to Material Breach

                Suspension of treaties or international agreements in response to a material
             breach is a well-established practice in which the United States has engaged on
             several occasions. Such state practice is relevant as a demonstration of customary
             international law. See 1 Restatement (Third) of the Foreign Relations Law of the
             United States § 102(2) (1987) (customary international law stems from “a general
             and consistent practice of states followed by them from a sense of legal obliga-
             tion”); id. § 103 cmt. a (best evidence of customary international law is proof of
             state practice, ordinarily provided by official documents and other indications of
             governmental action).
                The United States has repeatedly suspended the cease-fire established by
             UNSCR 687 in response to Iraq’s material breach of that resolution. The United
             States and Britain, for example, used force against Iraq in 1993 and 1998 in
             response to Iraq’s material breach of UNSCR 687. On January 17, 1993, President

                 29
                    The United Nations Secretary General himself endorsed the concept that UNSCR 678 survived
             the cease-fire when he declared that the January 1993 strikes against Iraq, which were undertaken
             pursuant to UNSCR 678, were in accordance with the U.N. Charter. See Letter to Congressional
             Leaders Reporting on Iraq’s Compliance with United Nations Security Council Resolutions, 2 Pub.
             Papers of Pres. George Bush 2269, 2269 (Jan. 19, 1993).




                                                           169




227-329 VOL_26_PROOF.pdf 179                                                                            10/22/12 11:13 AM
                               Opinions of the Office of Legal Counsel in Volume 26


         George H.W. Bush ordered missile strikes against a nuclear facility near Baghdad
         due to both Iraq’s refusal to permit certain U.N. aircraft to land in that city, and a
         series of incidents in which Iraq challenged the authority of the U.N. Iraq-Kuwait
         Observation Mission along the Iraq-Kuwait border. The Security Council found
         each of these actions by Iraq to be material breaches of the cease-fire. In addition,
         the United States was responding to UNSCOM’s findings on January 15 and 16
         that Iraq had abdicated its responsibilities to safeguard UNSCOM personnel and
         was unacceptably attempting to restrict the Commission’s freedom of movement.
         See Letter to Congressional Leaders Reporting on Iraq’s Compliance with United
         Nations Security Council Resolutions, 2 Pub. Papers of Pres. George Bush 2269,
         2269-70 (Jan. 19, 1993). The strikes were designed “to help achieve the goals of
         U.N. Security Council Resolutions 687, 707, and 715,” which required Iraq to
         accept the inspection and dismantlement of its WMD program. Id. at 2270.
             Just four days prior to the January 17th strikes, President Bush ordered an air
         attack on surface-to-missile sites and related facilities in the southern no-fly zone.
         The January 13th attack, which was joined by Britain and France, appears to have
         been primarily in response to Iraqi violations of the southern no-fly zone—Iraq
         had moved surface-to-air missiles into the zone to threaten coalition aircraft, but
         President Bush also pointed to Iraq’s “‘failure to live up to the resolutions.’”
         Barton Gellman & Ann Devroy, U.S. Delivers Limited Air Strike on Iraq; Bush
         Sends Battalion to Kuwait; Baghdad Appears to Make Concessions, Wash. Post,
         Jan. 14, 1993, at A1, A18 (quoting President Bush); see also Press Release, United
         States Mission to the United Nations, USUN-1 (Jan. 13, 1993) (“[T]he Govern-
         ment of Iraq should understand that continued defiance of U.N. Security Council
         resolutions and related coalition demarches will not be tolerated.”) (statement by
         Marlin Fitzwater). The President’s report to Congress on the attack takes note of a
         statement by the U.N. Secretary General explaining that “‘the forces that carried
         out the [January 13th] raid[] have received a mandate from the Security Council,
         according to Resolution 687, and the cause of the raid was the violation by Iraq of
         Resolution 687 concerning the cease-fire. . . . [T]his action . . . conformed to the
         Charter of the United Nations.’” Letter to Congressional Leaders Reporting on
         Iraq’s Compliance with United Nations Security Council Resolutions, 2 Pub.
         Papers of Pres. George Bush 2269, 2269 (Jan. 19, 1993) (quoting U.N. Secretary
         General Boutros-Ghali).
             In December 1998, President Clinton explained that the United States launched
         seventy hours of missile and aircraft strikes against Iraq “in response to Iraqi
         breaches of its obligations under resolutions of the United Nations Security
         Council.” See Letter to Congressional Leaders on the Military Strikes Against
         Iraq, 2 Pub. Papers of Pres. William J. Clinton 2195, 2195 (Dec. 18, 1998).
         President Clinton’s justification for the military action, which targeted facilities
         actively involved in Iraq’s WMD programs or that threatened Iraq’s neighbors or
         U.S. forces, was that




                                                      170




227-329 VOL_26_PROOF.pdf 180                                                                 10/22/12 11:13 AM
                               Authority of the President to Use Military Force Against Iraq


                      [i]t is consistent with and has been taken in support of numerous
                      U.N. Security Council resolutions, including Resolutions 678 and
                      687, which authorize U.N. Member States to use “all necessary
                      means” to implement the Security Council resolutions and to restore
                      peace and security in the region and establish the terms of the cease-
                      fire mandated by the Council, including those related to the destruc-
                      tion of Iraq’s WMD programs.

             Id. at 2195-96. As the Acting U.S. Ambassador to the United Nations A. Peter
             Burleigh explained to the other members of the Security Council, Iraq had acted in
             “flagrant material breach of resolution 687” by interfering with UNSCOM’s
             inspections, and coalition forces responded under the authority provided by
             UNSCRs. See Press Release, Security Council, Security Council Meets to Discuss
             Military Strikes Against Iraq; Some Members Challenge Use of Force Without
             Council Consent, U.N. Press Release SC/6611, at 1-2, 7 (Dec. 16, 1998). Professor
             Ruth Wedgwood agrees:

                      Iraq’s calculated defiance of [the terms of the cease-fire regarding
                      elimination of WMD and verification by UNSCOM] in the 1997-
                      1998 confrontation allowed the United States to deem the cease-fire
                      in suspension and to resume military operations to enforce its condi-
                      tions, subject to the requirements of necessity and proportionali-
                      ty. . . . The right to use force unilaterally to vindicate the inspection
                      regime is also ratified by . . . the events of January 1993 [in which]
                      Iraq was warned [by the Security Council] that “serious consequenc-
                      es” would flow from “continued defiance.” On January 13, 1993, the
                      United Kingdom and France joined the United States in conducting
                      air raids on sites in southern Iraq.

             Wedgwood, Enforcement of Security Council Resolution 687, 92 Am. J. Int’l L. at
             726-27. International support for the 1998 airstrikes is reflected by the offer of
             Argentina, Australia, Canada, the Czech Republic, Denmark, Germany, Hungary,
             the Netherlands, New Zealand, Portugal, Spain and the United Kingdom to
             contribute facilities, equipment or forces to the U.S. military effort, and of Kuwait
             for the use of its air facilities. See id. at 727. 30


                 30
                    It bears mention, however, that the reaction of the international community to the use of force
             against Iraq in 1998 was not wholly supportive. Although Britain and Japan spoke in favor of the
             strikes, the Russian Federation labeled them as “violat[ing] the principles of international law and the
             principle of the [U.N.] Charter.” U.N. Press Release SC/6611, at 4. Of the Security Council members at
             the time, China, Costa Rica, Sweden, Brazil, Gambia, Kenya and Gabon also spoke against the 1998
             strikes—some preferring the peaceful settlement of disputes and some criticizing the unilateral use of
             force. Id. at 5-10.




                                                              171




227-329 VOL_26_PROOF.pdf 181                                                                                   10/22/12 11:13 AM
                               Opinions of the Office of Legal Counsel in Volume 26


            The United States engaged in the practice of suspending treaties or international
         agreements in response to a material breach long before the conflict with Iraq. For
         example, on June 20, 1876, President Grant informed Congress that he was
         suspending the extradition clause of the 1842 Webster-Ashburton Treaty with
         Britain, U.S.-Gr. Brit., art. X, Aug. 9, 1842, 8 Stat. 572, 576. In President Grant’s
         view, the release of two fugitives by Britain whose extradition was sought by the
         United States was “an abrogation and annulment” of the extradition clause of the
         treaty, and in response the United States refused to surrender fugitives sought by
         the British Government until the British resumed performance. Authority to
         Suspend ABM Treaty at 17-18; Jacques Semmelman, The Doctrine of Specialty in
         the Federal Courts: Making Sense of United States v. Rauscher, 34 Va. J. Int’l L.
         71, 125-30 (1993).
            More recently, in 1973, the United States charged the Democratic Republic of
         Vietnam with serious violations of the recently-concluded Agreement on Ending
         the War and Restoring Peace in Viet-nam, Jan. 27, 1973, 24 U.S.T. 1. In response,
         the United States declared that it would suspend its mine-clearing operations,
         which were mandated by the Agreement. See Arthur W. Rovine, Digest of United
         States Practice in International Law 482 (1973). The United States explained:
         “This suspension is justified as a response to the numerous material breaches of
         the Agreement by the Democratic Republic of Viet-Nam in accordance with the
         rule of international law as set forth in Article 60 of the 1969 [Vienna] Convention
         on the Law of Treaties.” Id.
            The United States also partially suspended a multilateral treaty due to a materi-
         al breach by one of the other parties in August 1986. In response to a policy
         adopted by New Zealand under which U.S. vessels and aircraft could not enter
         New Zealand ports unless they declared that they were not nuclear-armed or
         nuclear-powered, the United States suspended its security obligations under the
         ANZUS Pact—the Security Treaty Between Australia, New Zealand, and the
         United States, Sept. 1, 1951, 3 U.S.T. 3420—as to New Zealand but not to
         Australia. See 1 Marian Nash (Leich), Cumulative Digest of United States Practice
         in International Law, 1981-1988, at 1279-81. The United States explained that
         “[a]ccess for allied ships and aircraft . . . is essential to the effectiveness of the
         ANZUS alliance. . . . Because of New Zealand’s decision to renege on an essential
         element of its ANZUS participation, it has become impossible for the United
         States to sustain its security obligations to New Zealand.” Statement of Secretary
         of State George Shultz, in U.S. and Australia Hold Ministerial Talks, 86 Dep’t St.
         Bull. 43, 44 (Oct. 1986). The United States determined that New Zealand had
         committed a material breach of article 2 of the ANZUS Pact, which states that the
         parties, “by means of continuous and effective . . . mutual aid will maintain and
         develop their individual and collective capacity to resist armed attack.” 3 U.S.T.
         3422; see Joint Statement by Secretary of State George Shultz, Secretary of
         Defense Caspar Weinberger, Australian Minister for Foreign Affairs Bill Hayden,




                                                      172




227-329 VOL_26_PROOF.pdf 182                                                                 10/22/12 11:13 AM
                               Authority of the President to Use Military Force Against Iraq


             and Australian Minister for Defense Kim Beazley, in U.S. and Australia Hold
             Ministerial Talks, 86 Dep’t St. Bull. at 48 (agreeing that access for allied ships and
             aircraft is essential to the effectiveness of the ANZUS alliance and that New
             Zealand’s policies were detracting from the individual and collective capacity to
             resist armed attack); see generally Authority to Suspend ABM Treaty at 18.
                In sum, for more than a century, the United States has engaged in the well-
             established practice under international law of suspending treaties in response to a
             material breach by one of the other parties to the treaty. The United States has
             extended this practice to the conflict with Iraq, viewing material breaches by Iraq
             of the UNSCR that established the cease-fire as justification for the suspension of
             that cease-fire. The United States has then proceeded to use force as authorized by
             the Security Council in UNSCR 678.

                                                   4. Armistice Law

                Using force in response to a material breach of the cease-fire also would be
             consistent with general principles of armistice law. The cease-fire established by
             UNSCR 687 is similar to an armistice—unlike a peace treaty, it does not terminate
             the state of war, but merely “suspends military operations by mutual agreement
             between the belligerent parties.” Hague Convention on the Law and Customs of
             War on Land, Oct. 18, 1907 (“Hague Convention IV”), Annex (“Hague Regula-
             tions”) art. 36, 36 Stat. 2277, 2305; 31 see also Ludecke v. Watkins, 335 U.S. 160,
             167 (1948); Commercial Cable Co. v. Burleson, 255 F. 99, 104-05 (S.D.N.Y.
             1919) (L. Hand, J.), rev’d and vacated as moot, Kansas v. Burleson, 250 U.S. 188
             (1919) (“An armistice effects nothing but a suspension of hostilities; the war still
             continues.”); Yoram Dinstein, War, Aggression and Self-Defence 50 (3d ed. 2001)
             (“A labelling of Resolution 687 as a ‘permanent cease-fire’ is a contradiction in
             terms: a cease-fire, by definition, is a transition-period arrangement.”); cf. In re
             Yamashita, 327 U.S. 1, 11-12 (1946) (a state of war exists from the time war is
             declared until peace is proclaimed); Ribas y Hijo v. United States, 194 U.S. 315,
             323 (1904) (“A truce . . . does not terminate the war. . . . At the expiration of the
             truce, hostilities may recommence without any fresh declaration of war.”) (internal
             quotations omitted); Termination of Wartime Legislation, 40 Op. Att’y Gen. 421,
             422 (1945) (statutes effective only “in time of war” remain effective until restora-
             tion of a formal state of peace); Sydney D. Bailey, Cease-Fires, Truces, and
             Armistices in the Practice of the UN Security Council, 71 Am. J. Int’l L. 461, 463,
             469-71 (1977) (whereas an armistice is negotiated directly between the belliger-
             ents, the Security Council has introduced a new concept—the cease fire—that “is

                 31
                    The Nuremberg Tribunal recognized the Hague Regulations as articulating customary interna-
             tional law. See Trial of the Major War Criminals Before the International Military Tribunal (1945-
             1946), reprinted in II The Law of War: A Documentary History 922, 960-61 (Leon Friedman, ed.,
             1972).




                                                           173




227-329 VOL_26_PROOF.pdf 183                                                                             10/22/12 11:13 AM
                               Opinions of the Office of Legal Counsel in Volume 26


         simply a suspension of acts of violence . . . resulting from the intervention of a
         third party”). Thus, the cease-fire established in UNSCR 687 merely suspended,
         rather than terminated, hostilities with Iraq.
             A cease-fire allows a party to a conflict to resume hostilities under certain
         conditions. Under the Hague Regulations, “[a]ny serious violation of the armistice
         by one of the parties gives the other party the right of denouncing it, and even, in
         cases of urgency, of recommencing hostilities immediately.” Hague Regulations
         art. 40, 36 Stat. at 2305-06; see also U.S. Army Field Manual, The Law of Land
         Warfare, FM 27-10, ch. 7, ¶ 493 (July 1956, as updated) (hostilities may be
         resumed only with “convincing proof of intentional and serious violation of [the
         armistice’s] terms by the other party”). 32 The Hague Regulations do not contain
         any explanation of what might qualify as “urgency,” but the Department of the
         Army’s Field Manual sheds some light on the question. According to the Army
         Field Manual, warning must be given to the other side, unless “the delay incident
         to formal denunciation and warning seems likely to give the violator a substantial
         advantage of any kind.” FM 27-10, ch. 7, ¶ 493; cf. 2 L. Oppenheim, International
         Law: Disputes, War, and Neutrality 556 (H. Lauterpacht ed., 7th ed. 1952) (“since
         the terms ‘serious violation’ and ‘urgency’ lack precise definition, the course to be
         taken is in practice left to the discretion of the injured party”).33
             The missile strikes in 1993 and 1998 serve as clear examples of the suspension
         of a cease-fire and a resumption of hostilities due to serious violations by Iraq. As
         one scholar has described, “[t]he [1998-1999] air campaign must be seen as a
         resumption of combat operations in the face of Iraqi violations of the cease-fire
         terms. The hostilities merely continue a decade-long war, which started when Iraq
         invaded Kuwait in August 1990.” Dinstein, War, Aggression and Self-Defense at
         50-51. Whether or not required under international law, warnings were given. See


             32
                The provisions in the Hague Regulations relating to a violation of an armistice were a compro-
         mise between those who believed that under international law the injured party may recommence
         hostilities immediately without notice, and those who thought that the only right of the injured party is
         the right to “denounce” the armistice. See 2 L. Oppenheim, International Law: Disputes, War, and
         Neutrality 555-56 (H. Lauterpacht ed., 7th ed. 1952).
             33
                In addition to permitting the resumption of hostilities in response to a serious violation of an
         armistice, the laws of armed conflict permit the United States to resume hostilities at its discretion—
         provided that warning is given to Iraq. According to the Hague Regulations, if an armistice does not
         specify its duration, “the belligerent parties may resume operations at any time, provided always that
         the enemy is warned within the time agreed upon, in accordance with the terms of the armistice.”
         Hague Regulations art. 36, 36 Stat. at 2305. If the parties have not made any stipulation regarding
         notice, it may be provided at any time, and hostilities may recommence immediately after notification.
         See U.S. Army Field Manual, The Law of Land Warfare, FM 27-10, ch. 7, ¶ 487 (July 1956, as
         updated); 2 Oppenheim, Disputes, War and Neutrality at 556; see also Colonel Howard S. Levie, The
         Nature and Scope of the Armistice Agreement, 50 Am. J. Int’l L. 880, 893 (1956) (although armistices
         generally do not specify the period of advance notice required, under customary international law,
         “good faith requires that notice be given of the intention to resume hostilities”) (internal quotations and
         citations omitted).




                                                            174




227-329 VOL_26_PROOF.pdf 184                                                                                     10/22/12 11:13 AM
                               Authority of the President to Use Military Force Against Iraq


             generally Note by the President of the Security Council, U.N. Doc. S/25091
             (Jan. 11, 1993) (warning Iraq of the “serious consequences” that would follow if it
             failed to comply with its obligations); Note by the President of the Security
             Council, U.N. Doc. S/25081 (Jan. 8, 1993) (same); Letter to Congressional
             Leaders Reporting on Iraq’s Compliance with United Nations Security Council
             Resolutions, 2 Pub. Papers of Pres. George Bush 2269, 2269-70 (Jan. 19, 1993)
             (noting Security Council’s warnings prior to the January 17th attack and explain-
             ing that the United States and the coalition warned Iraq prior to the January 13th
             strikes); The President’s Radio Address, 2 Pub. Papers of Pres. William J. Clinton
             2197, 2197 (Dec. 19, 1998) (“Last month, when [Saddam Hussein] agreed to fully
             cooperate, I canceled an American military action. But I . . . made it absolutely
             clear that if he did not fully cooperate, we would have no choice but to act without
             further negotiation or warning.”). It is our understanding based on information
             supplied by the Department of Defense that in neither case did the United States
             obtain the express agreement of all of the other members of the Persian Gulf War
             coalition before suspending the cease-fire and using force.
                 Under general principles of armistice law, therefore, because the initial use of
             force in response to the invasion of Kuwait—Operation Desert Storm—was
             authorized under UNSCR 678, subsequent uses of force against Iraq in response to
             serious violations of the terms of the cease-fire established by UNSCR 687 would
             be authorized as well, provided either that Iraq has been warned, or that such a
             warning may be avoided because it would be likely to give Saddam Hussein a
             substantial advantage.
                 If Iraq is currently in “serious violation” of the cease-fire, the United States
             may respond with force. It is our understanding that Iraq continues to violate, in
             particular, the conditions set forth in section C of UNSCR 687. As outlined above,
             supra Part I, that section requires Iraq to (1) accept unconditionally the destruc-
             tion, removal, or rendering harmless, under international supervision, of its
             chemical and biological weapons and its ballistic missiles with a range greater
             than 150 kilometers (and related major parts, and repair and production facilities)
             and agree to urgent on-site inspection of such weapons and their delivery systems;
             (2) undertake unconditionally not to use, develop, construct or acquire such WMD
             and their delivery systems; (3) agree unconditionally not to acquire or develop
             nuclear weapons or nuclear-weapons-usable material or any subsystems or
             components or any related research, development, support or manufacturing
             facilities; and (4) accept on-site inspection and the destruction, removal or
             rendering harmless as appropriate of all such nuclear-related weapons or materials.
             Iraq must comply with all four conditions to be in compliance with the terms of
             the cease-fire, and the President could determine that violation of any one of these
             conditions constitutes a serious violation of the cease-fire. Even if Iraq were to
             accept the return of U.N. inspectors and grant them unimpeded access, if Iraq has
             not destroyed its WMD and their delivery systems, or continues to seek to build




                                                           175




227-329 VOL_26_PROOF.pdf 185                                                                   10/22/12 11:13 AM
                               Opinions of the Office of Legal Counsel in Volume 26


         such weapons, the United States may still respond with force because Iraq would
         be in “serious violation” of the cease-fire agreement.

                                                 5. UNSCR 688

             Apart from material breach and armistice law, the use of force against Iraq also
         may be justified in certain circumstances in response to threats to international
         peace and security caused by Iraq’s violation of UNSCR 688. UNSCR 678
         authorizes the use of “all necessary means” not only to eject Iraq from Kuwait, but
         also to uphold and implement “subsequent relevant resolutions” and to restore
         international peace and security to the Persian Gulf region. UNSCR 688 con-
         demned Iraq’s repression of its civilian population, found that such repression
         endangered international peace and security in the region, and demanded that Iraq
         cease such repression. By its terms, UNSCR 688 qualifies as a “subsequent
         relevant resolution” and its effective implementation is necessary to the restoration
         of peace and security to the region. Thus, UNSCR 688, in combination with
         UNSCR 678, provides authorization from the U.N. Security Council to use force,
         if necessary, to stop Iraq from repressing its civilian population if such repression
         would threaten international peace and security by, for example, causing refugee
         flows that would destabilize the region.
             The Clinton Administration focused on this combination of UNSCRs 678 and
         688 to justify its September 1996 airstrikes and the subsequent expansion of the
         southern no-fly zone. When Saddam Hussein moved against the Kurdish civilian
         population in northern Iraq in 1996, the Administration stated that he violated
         UNSCR 688 and thereby threatened international peace and security by increasing
         the risk of cross-border incursions by neighboring countries or large flows of
         refugees across international borders. In response, the United States relied on
         UNSCR 678 to bring Iraq into compliance with UNSCR 688 and to restore
         international peace and security. 34 See generally Gingrich Letter at 1 (“Our
         response demonstrates to Saddam Hussein that he must cease all actions that
         threaten international peace and security.”); id. at 2 (“The no-fly zones were
         originally established pursuant to and in support of [UNSCRs] 678, 687, and
         688 . . . . Expanding the no-fly zone was a reasonable response to the enhanced
         threat posed by Iraq.”); Glyn Davies, U.S. Dep’t of State, Daily Press Briefing at 3
         (Sept. 4, 1996), available at http://dosfan.lib.uic.edu/ERC/briefing/daily_briefings/
         1996/9609/960904db.html (last visited June 4, 2012) (“678 and 688 together, I
         think, form the basis for the action we took”); Nicholas Burns, U.S. Dep’t of State,

             34
                The September 1996 strikes met with a mixed response from other members of the Security
         Council—while Britain, Germany, Canada and Japan offered general support for the U.S. and U.K.
         military action, Russia denounced it and France and Spain stated that the United States should have
         sought a political solution. See Alain E. Boileau, To the Suburbs of Baghdad: Clinton’s Extension of
         the Southern Iraqi No-Fly Zone, 3 ILSA J. Int’l L. & Comp. L. 875, 890-91 (1997).




                                                        176




227-329 VOL_26_PROOF.pdf 186                                                                               10/22/12 11:13 AM
                               Authority of the President to Use Military Force Against Iraq


             Daily Press Briefing at 13-14 (Sept. 3, 1996), available at http://dosfan.lib.uic.edu/
             ERC/briefing/daily_briefings/1996/9609/960903db.html (last visited June 4, 2012)
             (“There was no need for Security Council action. The United States has clear
             authority under U.N. Security Council Resolution 688.”); cf. Letter to Congress-
             ional Leaders on the Situation in the Persian Gulf, 1 Pub. Papers of Pres. George
             Bush 521, 521-22 (May 17, 1991) (explaining that introduction of U.S. forces into
             northern Iraq for emergency relief purposes was “consistent with” UNSCR 688,
             but not an attempt to intervene militarily into Iraq’s internal affairs or to impair its
             territorial integrity). 35
                 In sum, we believe that the Security Council has authorized the United States to
             resort to the use of force against Iraq either (1) in response to Iraq’s material
             breaches or substantial violations of the terms of the cease-fire, which permit the
             United States to suspend the cease fire and rely on UNSCR 678 as an authoriza-
             tion to use “all necessary means” to bring Iraq into compliance with UNSCR 687,
             or (2) in response to violations of UNSCR 688 that threaten international peace
             and security. 36

                                               B. Anticipatory Self-Defense

                Independent of the support provided by U.N. Security Council resolutions,
             authority under international law for armed intervention in Iraq could come from
             the national right of self-defense. The right of self-defense under customary


                 35
                    The international authorization for the 1996 strikes is similar to the justification for establishing
             and patrolling the no-fly zones in the north and south of Iraq. Although the U.N. has not officially
             endorsed the creation of the no-fly zones, see Ian Johnstone, Aftermath of the Gulf War: An Assessment
             of UN Action 38 (1994), the zones are authorized under a combination of resolutions 678 and 688 to
             monitor compliance with resolution 688 and to deter repression of the civilian population, as well as
             under a combination of resolutions 678 and 687 to implement the cease-fire by monitoring Iraq’s
             compliance with its terms. See James P. Rubin, U.S. Dep’t of State, Daily Press Briefing at 5 (Jan. 5,
             1999), available at http://www.fas.org/news/iraq/1999/01/990105db.html (last visited June 4, 2012)
             (zones are authorized by a combination of UNSCRs 678, 687—which reaffirmed 678—and 688); see
             also Letter to Congressional Leaders Reporting on Iraq’s Compliance with United Nations Security
             Council Resolutions, 1 Pub. Papers of Pres. William J. Clinton 715, 716 (May 21, 1993) (no-fly zones
             monitor Iraqi compliance with UNSCR 688 and UNSCR 687); Letter to Congressional Leaders
             Reporting on Iraq’s Compliance with United Nations Security Council Resolutions, 2 Pub. Papers of
             Pres. George Bush 2269, 2269-70 (Jan. 19, 1993) (southern no-fly zone monitors Iraqi compliance
             with UNSCR 688).
                 36
                    We believe that UNSCR 678’s authorization of “all necessary means . . . to restore international
             peace and security in the area” (S.C. Res. 678, ¶ 2) arguably would independently authorize the
             President to use force, even if Iraq had not engaged in violations of UNSCRs 687 or 688. Determining
             whether the use of force would be necessary to restore international peace and security would be
             wholly within the President’s discretion. We need not decide this issue here, however, because, as the
             President recently explained to the United Nations, Iraq has engaged in repeated violations of both
             UNSCR 687 and UNSCR 688. See Address to the United Nations General Assembly in New York
             City, 2 Pub. Papers of Pres. George W. Bush 1572, 1573 (Sept. 12, 2002).




                                                                177




227-329 VOL_26_PROOF.pdf 187                                                                                       10/22/12 11:13 AM
                               Opinions of the Office of Legal Counsel in Volume 26


         international law is well established. Article 51 of the U.N. Charter recognizes and
         affirms that “inherent” right:

                  Nothing in the present Charter shall impair the inherent right of indi-
                  vidual or collective self-defence if an armed attack occurs against a
                  Member of the United Nations, until the Security Council has taken
                  measures necessary to maintain international peace and security.

         See also North Atlantic Treaty art. 5, Apr. 4, 1949, 63 Stat. 2241, 2244, 34
         U.N.T.S. 243, 246 (agreeing that if an armed attack occurs against one of the
         parties, the others will exercise the right of individual or collective self-defense
         recognized by article 51); Inter-American Treaty of Reciprocal Assistance and
         Final Act of the Inter-American Conference for the Maintenance of Continental
         Peace and Security art. 3, Sept. 2, 1947, 21 U.N.T.S. 77, 95 (Rio Treaty) (same).
         Although recognized by these agreements, the right to self-defense is broader in
         scope than suggested by these provisions. For example, in July 1940, the British
         used force in self-defense against the French, absent any armed attack by the
         French and even though Britain and France had recently been fighting Hitler side-
         by-side. Shortly after the Vichy regime was established in June 1940, the British
         gave the French an ultimatum requiring the French to take certain steps to protect
         their ships at Mers-el-Kabir—a small base on the Algerian coast—from being
         taken over by the Germans. When the French refused to comply, the British
         opened fire under “Operation Catapult,” killing more than 1,200 French officers
         and men. See generally Alistair Horne, Mers-el-Kebir Was a Bizarre and Melan-
         choly Action, 16 Smithsonian 122 (July 1985); W.T. Mallison, Jr., Limited Naval
         Blockade or Quarantine-Interdiction: National and Collective Defense Claims
         Valid Under International Law, 31 Geo. Wash. L. Rev. 335, 349 (1962). Prime
         Minister Winston Churchill took this action believing that “the life of the State and
         the salvation of our cause were at stake. . . . [N]o act was ever more necessary for
         the life of Britain and for all that depended upon it.” Winston S. Churchill, The
         Second World War: Their Finest Hour 232 (1949); see also Memorandum for
         William J. Haynes II, General Counsel, Department of Defense, from Jay S.
         Bybee, Assistant Attorney General, Office of Legal Counsel, Re: Legal Con-
         straints to Boarding and Searching Foreign Vessels on the High Seas at 5 (June
         13, 2002) (“Boarding and Searching Foreign Vessels”) (discussing 1939 blockade
         on the high seas adjacent to the American continent to prevent any belligerent
         nation from taking hostile action in these waters as an example of anticipatory
         self-defense).
            Despite the longstanding recognition of a nation’s right to self-defense, some
         argue that article 51 has limited the right to permit only a response to an actual
         “armed attack.” See, e.g., Dinstein, War, Aggression and Self-Defense at 167-68.
         Some even argue that an armed attack must occur across national borders before




                                                      178




227-329 VOL_26_PROOF.pdf 188                                                                10/22/12 11:13 AM
                               Authority of the President to Use Military Force Against Iraq


             the article 51 right is triggered. See, e.g., Ian Brownlie, International Law and the
             Use of Force by States 275-80 (1963). Such an interpretation, however, would
             mean that the U.N. Charter extinguished the pre-existing right under customary
             international law to take reasonable anticipatory action in self-defense. There is no
             indication that the drafters of the U.N. Charter intended to limit the customary law
             in this way. See Myres S. McDougal, Editorial Comment, The Soviet-Cuban
             Quarantine and Self-Defense, 57 Am. J. Int’l L. 597, 599 (1963) (“There is not the
             slightest evidence that the framers of the United Nations Charter, by inserting one
             provision which expressly reserves a right of self-defense, had the intent of
             imposing by this provision new limitations upon the traditional right of states.”);
             see also Abraham D. Sofaer, International Law and Kosovo, 36 Stan. J. Int’l L. 1,
             16 (2000). 37 Instead, as we have explained at length elsewhere, article 51 merely
             reaffirms a right that already existed independent of the Charter. See Boarding and
             Searching Foreign Vessels at 10; see also D.W. Bowett, Self-Defence in Interna-
             tional Law 187 (1958).
                 The customary international law right to use force in anticipatory self-defense
             is a well-established aspect of the “inherent right” of self-defense. As we
             explained forty years ago:

                      The concept of self-defense in international law of course justifies
                      more than activity designed merely to resist an armed attack which is
                      already in progress. Under international law every state has, in the

                 37
                    The negotiating history of the U.N. Charter reveals that the drafters did not intend for the prohibi-
             tion on the use of force in article 2(4) to impair “the use of arms in legitimate self-defence.” Bowett,
             Self-Defence in International Law at 182 (internal quotations omitted); see also Ruth B. Russell,
             A History of the United Nations Charter: The Role of the United States, 1940-1945, at 466 (1958)
             (states agreed at Dumbarton Oaks that “the Charter could not deny the inherent right of self-defense
             against aggression”). The genesis of article 51 was the desire to preserve the right of collective self-
             defense under regional arrangements such as the Act of Chapultepec, which incorporated the concept
             that an attack on one state in the region would be seen as an attack on all. See Report to the President
             on the Results of the San Francisco Conference by the Chairman of the United States Delegation and
             Secretary of State E.R. Stettinius, reprinted in The Charter of the United Nations: Hearings Before
             S. Comm. on Foreign Relations, 79th Cong. 34, 96-100 (1945) (“Report to the President”) (article 51
             designed to integrate regional arrangements with the establishment of a universal international
             organization); see also Dinstein, War, Aggression and Self-Defense at 161; see generally Russell,
             History of the United Nations Charter at 697-706. The Latin American states wanted to make the Act
             of Chapultepec’s policy of collective defense, which was to last only until the end of World War II,
             permanent in a multilateral treaty, and article 51 was drafted in large part to ensure that the U.N.
             Charter did not interfere with that goal. Report to the President at 100. Moreover, the Senators who
             gave their advice and consent to the U.N. Charter were primarily concerned that it not interfere with the
             Monroe Doctrine. See The Charter of the United Nations, S. Exec. Rep. No. 79-8, at 10 (1945) (under
             article 51, “in the case of a direct act of aggression against an American country—that is, in the case of
             the first contingency contemplated in the Monroe Doctrine—the United States and the other American
             Republics could proceed at once to the assistance of the victim of the attack”). The purpose of article
             51 was to protect the pre-existing right of self-defense, not to restrict it. See Bowett, Self-Defence in
             International Law at 188.




                                                                179




227-329 VOL_26_PROOF.pdf 189                                                                                       10/22/12 11:13 AM
                               Opinions of the Office of Legal Counsel in Volume 26


                  words of Elihu Root, 38 “the right . . . to protect itself by preventing a
                  condition of affairs in which it will be too late to protect itself.”

         Memorandum for the Attorney General, from Norbert A. Schlei, Assistant
         Attorney General, Office of Legal Counsel, Re: Legality under International Law
         of Remedial Action Against Use of Cuba as a Missile Base by the Soviet Union at
         2 (Aug. 30, 1962); cf. Martin v. Mott, 25 U.S. (12 Wheat.) 19, 29 (1827) (“the
         [domestic] power to provide for repelling invasions includes the power to provide
         against the attempt and danger of invasion”). Thus, under existing Department of
         Justice opinions, the United States has the right under international law to use
         force against another state even before we actually come under armed attack, in
         order to prevent or forestall that attack. We now turn to the task of explaining the
         legal principles that give content to the doctrine of anticipatory self-defense.

                                              1. The Caroline Test

             The classic formulation of the right of anticipatory self-defense arose from the
         Caroline incident. In 1837, the steamer Caroline had been supplying armed
         insurgents against British rule in Canada with reinforcements of men and materials
         from the United States. In response, a British force from Canada entered U.S.
         territory at night, seized the Caroline, set the ship on fire, and launched it down
         Niagara Falls, killing two U.S. citizens in the process. The British claimed that
         they were acting in self-defense, and Secretary of State Daniel Webster called
         upon the British to show that the

                  necessity of self-defence [was] instant, overwhelming, leaving no
                  choice of means, and no moment of deliberation . . . [and that the
                  British force], even supposing the necessity of the moment author-
                  ized them to enter the territories of the United States at all, did noth-
                  ing unreasonable or excessive; since the act, justified by the necessi-
                  ty of self-defence, must be limited by that necessity, and kept clearly
                  within it.

         Letter for Henry Fox, British Minister in Washington, from Daniel Webster,
         Secretary of State (Apr. 24, 1841), reprinted in 1 British Documents on Foreign
         Affairs: Reports and Papers from the Foreign Office Confidential Print, pt. I,
         series C, 153, 159 (Kenneth Bourne ed., 1986) (“Webster Letter”). The next year,
         Lord Ashburton, who had been sent by the British as a special minister to resolve
         the Caroline dispute and other related matters, implicitly accepted this test by

             38
                Elihu Root served as Secretary of War in President McKinley’s Administration and as Secretary
         of State in President Theodore Roosevelt’s Administration. He was also a Senator from New York and
         winner of the Nobel Peace Prize.




                                                        180




227-329 VOL_26_PROOF.pdf 190                                                                               10/22/12 11:13 AM
                               Authority of the President to Use Military Force Against Iraq


             justifying Britain’s actions in these terms. See Letter for Daniel Webster, Secretary
             of State, from Lord Ashburton (July 28, 1842), reprinted in 1 British Documents
             on Foreign Affairs: Reports and Papers from the Foreign Office Confidential
             Print, pt. I, series C, 332-35 (Kenneth Bourne ed., 1986). Although Secretary
             Webster disagreed that his test had been satisfied, viewing the burning of the ship
             in the middle of the night as an unnecessary and disproportionate response to the
             threat, he agreed to accept Great Britain’s apology and dismiss the matter. See
             Letter for Lord Ashburton, from Daniel Webster, U.S. Secretary of State (Aug. 6,
             1842), reprinted in 1 British Documents on Foreign Affairs: Reports and Papers
             from the Foreign Office Confidential Print, pt. I, series C, 346-47 (Kenneth
             Bourne ed., 1986); see generally R.Y. Jennings, The Caroline and McLeod Cases,
             32 Am. J. Int’l L. 82, 82-91 (1938). Webster’s formulation was reaffirmed a
             century later by the International Military Tribunal at Nuremberg when it ruled
             that the German invasion of Norway in 1940 was not defensive because it was
             unnecessary to prevent an “imminent” Allied invasion, and instead was an
             impermissible act of aggression because the primary objective of the invasion was
             to secure operational bases in Norway. See International Military Tribunal
             (Nuremberg), Judgment and Sentences, 41 Am. J. Int’l L. 172, 205 (1947)
             (“[P]reventive action in foreign territory is justified only in case of ‘an instant and
             overwhelming necessity for self-defense, leaving no choice of means, and no
             moment of deliberation.’”) (quoting the Caroline case); see also Bowett, Self-
             Defence in International Law at 142-43.
                 The Caroline test has been distilled into two principal requirements for legiti-
             mate self-defense. First, the use of force must be necessary because the threat is
             imminent and thus pursuing peaceful alternatives is not an option. Second, the
             response must be proportionate to the threat. See Bowett, Self-Defence in Interna-
             tional Law at 53, 188-89; see also McDougal, Soviet-Cuban Quarantine, 57 Am.
             J. Int’l L. at 597-98. 39 International legal authorities seem to agree that necessity
             and proportionality apply to the use of force in all cases, not just in cases of self-
             defense. 40

                 39
                    The principle of proportionality requires that the force used be that which is needed to neutralize
             or eliminate the threat. See Myres S. McDougal & Florentino P. Feliciano, Law and Minimum World
             Public Order: The Legal Regulation of International Coercion 242-43 (1961); see also Oscar
             Schachter, The Right of States to Use Armed Force, 82 Mich. L. Rev. 1620, 1637 (1984). Proportionali-
             ty permits the removal of the danger that justifies the use of force as being necessary. See Richard J.
             Grunawalt, The JCS Standing Rules of Engagement: A Judge Advocate’s Primer, 42 A.F.L. Rev. 245,
             251 (1997) (proportionality is “the degree of force, that is reasonable in terms of intensity, duration and
             magnitude, required to decisively counter the hostile act or demonstration of hostile intent that
             constitutes the necessity part of the equation—but no more than that”). As with necessity, the
             fundamental test is one of reasonableness. See McDougal & Feliciano, Law and Minimum World
             Public Order at 218.
                 40
                    Similarly, the requirements of necessity and proportionality apply to any use of force in self-
             defense, whether in anticipation of an attack, or in response to an armed attack that has already
             occurred. In Military and Paramilitary Activities in and Against Nicaragua (Nicar. v. U.S.), 1986 I.C.J.




                                                                181




227-329 VOL_26_PROOF.pdf 191                                                                                      10/22/12 11:13 AM
                               Opinions of the Office of Legal Counsel in Volume 26


                                                      2. Necessity

            International law does not supply a precise or detailed definition of what it
         means for a threat to be sufficiently “imminent” to justify the use of force in self-
         defense as necessary. Even outside the use-of-force context, although the term
         “imminent” is used in a variety of international agreements, it is rarely defined. 41
         Although the dictionary definition of “imminent” focuses on the temporal, see
         Webster’s Third New International Dictionary 1130 (1993) (defining “imminent”
         as “ready to take place: near at hand: impending . . . hanging threateningly over
         one’s head: menacingly near”), under international law the concept of imminence
         encompasses an analysis that goes beyond the temporal proximity of the threat.
            The ICJ, for example, has attempted to define imminence in the context of the
         necessity doctrine as it relates to relieving a state of its international obligations. In
         Gabþtkovo-Nagymaros Project (Hungary/Slovakia), 1997 I.C.J. 7 (Sept. 27), the
         ICJ addressed whether Hungary was justified in suspending work on the
         Gabcikovo-Nagymaros dam because of Hungary’s fears regarding the environ-
         mental consequences of such work on the Danube. A treaty with Slovakia required
         Hungary to perform the work. The court considered whether Hungary’s suspen-
         sion of work was justified by a “state of necessity,” which it defined by reference
         to article 33 of the Draft Articles on the International Responsibility of States
         adopted by the International Law Commission. Id. at 36-37 ¶ 50. The ICJ
         described article 33 as reflecting customary international law. Id. at 41-42 ¶ 52.
         Article 33 permits a state to invoke a state of necessity as a ground for failing to

         14 (June 27), for example, the International Court of Justice (“ICJ”), reserving the issue of the
         appropriate use of force in anticipatory self-defense because the case concerned an armed attack that
         had already occurred, noted that “[t]he Parties also agree in holding that whether the response to the
         attack is lawful [under customary international law] depends on observance of the criteria of the
         necessity and the proportionality of the measures taken in self-defence.” Id. at 103 ¶ 194; see also id. at
         94 ¶ 176 (well established under customary international law that measures taken in self-defense must
         be necessary and proportional). The United States, however, refused to accept the jurisdiction of the
         ICJ in this case, filed no pleadings on the merits, and did not appear at oral argument. Id. at 20 ¶ 17.
         Nonetheless, the State Department Legal Adviser at the time, Abraham Sofaer, agreed with this
         formulation of customary international law, stating, “we recognize that force may be used only to deter
         or prevent aggression, and only to the extent it is necessary and proportionate.” Abraham D. Sofaer,
         Joint Luncheon With the Section of International Law and Practice of the American Bar Association,
         82 Am. Soc’y Int’l L. Proc. 420, 422 (1988), reprinted in 3 Marian Nash (Leich), Cumulative Digest of
         United States Practice in International Law, 1981-1988, 3388, 3389 (1995).
             41
                See, e.g., Agreement between the United States of America and the Hashemite Kingdom of
         Jordan on the Establishment of a Free Trade Area art. 10(7), Oct. 24, 2000, 41 I.L.M. 63 (defining
         “threat of serious injury” as “serious injury that, on the basis of facts and not merely on allegation,
         conjecture or remote possibility, is clearly imminent”); United Nations Convention on the Law of the
         Sea art. 198, opened for signature Dec. 10, 1982, 1833 U.N.T.S. 397 (obligation to notify affected
         states when the marine environment is in “imminent danger of being damaged” by pollution);
         Convention for the Intervention on the High Seas in Cases of Oil Pollution Casualties art. 2, Nov. 29,
         1969, 26 U.S.T. 765 (defining “maritime casualty” to include various occurrences resulting in
         “imminent threat of material damage” to a ship or cargo).




                                                            182




227-329 VOL_26_PROOF.pdf 192                                                                                     10/22/12 11:13 AM
                               Authority of the President to Use Military Force Against Iraq


             comply with an international obligation if, inter alia, “the act was the only means
             of safeguarding an essential interest of the State against a grave and imminent
             peril.” Id. at 36 ¶ 50. The ICJ declared that

                      “Imminence” is synonymous with “immediacy” or “proximity” and
                      goes far beyond the concept of “possibility.” As the International
                      Law Commission emphasized in its commentary, the “extremely
                      grave and imminent” peril must “have been a threat to the interest at
                      the actual time.” That does not exclude, in the view of the Court, that
                      a “peril” appearing in the long term might be held to be “imminent”
                      as soon as it is established, at the relevant point in time, that the real-
                      ization of that peril, however far off it might be, is not thereby any
                      less certain and inevitable.

             Id. at 42 ¶ 54 (internal citations omitted). 42 The court thereby acknowledged that
             evaluating imminence requires an analysis of not just the timing, but also the
             probability of the threat.
                In addition to the probability the threat will materialize, international law rec-
             ognizes the need to evaluate the magnitude of harm the threat would cause. Over
             time, the advent of nuclear and other sophisticated weapons has dramatically
             increased the degree of potential harm to be factored in. Weapons of mass
             destruction threaten devastating and indiscriminate long-term damage to large
             segments of the civilian population and environment. As the ICJ explained in
             Legality of the Threat or Use of Nuclear Weapons, Advisory Opinion, 1996 I.C.J.
             226, 244 ¶ 36 (July 8), nuclear weapons possess unique characteristics, “in
             particular their destructive capacity, their capacity to cause untold human suffer-
             ing, and their ability to cause damage to generations to come.” In addition, the
             danger posed by WMD is exacerbated by the possibility that the means of delivery
             may be relatively unsophisticated—for example, a “dirty bomb” driven into a
             building by a suicide bomber, or the spread of a biological agent with an ordinary
             crop duster. At the same time, development of advanced missile technology has
             vastly improved the capability for stealth, rendering the threat of the weapons they
             deliver more imminent because there is less time to prevent their launch.
                With these developments in offensive arms and their means of delivery, the
             calculus of whether a threat is sufficiently imminent to render the use of force
             necessary has evolved. Indeed, the importance of the temporal factor has diminished.
             As Professor Myres McDougal explained in 1963, referring to the necessity prong of
             the Caroline test: “[T]he understanding is now widespread that a test formulated in
             the previous century for a controversy between two friendly states is hardly relevant


                 42
                    The ICJ found that, because the dangers cited by Hungary were uncertain, the alleged peril was
             not “imminent.” Id. at 42-45 ¶¶ 55-56.




                                                             183




227-329 VOL_26_PROOF.pdf 193                                                                                10/22/12 11:13 AM
                               Opinions of the Office of Legal Counsel in Volume 26


         to contemporary controversies, involving high expectations of violence, between
         nuclear-armed protagonists.” McDougal, Soviet-Cuban Quarantine, 57 Am. J. Int’l
         L. at 598; see also Mallison, Limited Naval Blockade or Quarantine-Interdiction, 31
         Geo. Wash. L. Rev. at 348 (“In the contemporary era of nuclear and thermo-nuclear
         weapons and rapid missile delivery techniques, Secretary Webster’s formulation
         could result in national suicide if it actually were applied instead of merely repeat-
         ed.”). Similarly, a supplement to the U.S. Navy’s Commander’s Handbook on the
         Law of Naval Operations explains that Daniel Webster’s requirement of immediacy
         is “too restrictive today, particularly given the nature and lethality of modern
         weapons systems which may be employed with little, if any, warning.” Oceans Law
         and Policy Dep’t, Naval War College, Annotated Supplement to the Commander’s
         Handbook on the Law of Naval Operations 4-13 ¶ 4.3.2.1 n.32 (1997) (“Command-
         er’s Handbook Supplement”), available at http://www.fichl.org/uploads/media/
         US_Navy_Commander_s_Handbook_Annotated_Supplement_1997.pdf (last visited
         June 4, 2012). Nor does the Caroline test take into account the modern realities of
         international terrorism: “[T]he traditional theories of customary international law
         were developed in a completely different era, with no concern for the danger
         presented by a modern well-financed terrorist organization in a world of chemical,
         biological, and nuclear weapons capable of horrific destruction, and yet portable by a
         single individual. A terrorist ‘war’ does not consist of a massive attack across an
         international border . . . .” Gregory M. Travalio, Terrorism, International Law, and
         the Use of Military Force, 18 Wis. Int’l L.J. 145, 173 (2000).

                                               3. State Practice

            State practice since the development of nuclear weapons and sophisticated
         delivery systems confirms the evolution of the degree of imminence and propor-
         tionality that would justify the use of force in self-defense. Such practice is
         relevant because it is the source of customary international law. See supra
         Part III.A.3.

                                           a. Cuban Missile Crisis

            During the Cuban Missile Crisis, for example, this Office adopted a more
         elastic concept of necessity than that articulated in the Caroline test. In that case,
         we labeled the secret establishment of long-range nuclear missile bases in Cuba by
         the Soviet Union as an “immediate threat” to U.S. security and found that the
         imposition of a blockade of offensive military equipment to Cuba was a justifiable
         act of self-defense. Memorandum, Office of Legal Counsel, Re: Summary of Legal
         Justification of Quarantine of Shipment of Offensive Weapons and Material to




                                                      184




227-329 VOL_26_PROOF.pdf 194                                                                 10/22/12 11:13 AM
                               Authority of the President to Use Military Force Against Iraq


             Cuba at 1 (Oct. 23, 1962) (unsigned) (“Cuba Quarantine Memorandum”); 43 see
             also Proclamation 3504: Interdiction of the Delivery of Offensive Weapons to
             Cuba, Pub. Papers of Pres. John F. Kennedy 809, 810 (Oct. 23, 1962) (ordering
             U.S. Armed Forces to interdict offensive weapons and associated materiel en route
             to Cuba “to defend the security of the United States”); White House Statement on
             Soviet Proposals Relating to International Security, Pub. Papers of Pres. John F.
             Kennedy 813, 813 (Oct. 27, 1962) (describing threat as “immediate”); McDougal,
             Soviet-Cuban Quarantine, 57 Am. J. Int’l L. at 601-03. But cf. Abram Chayes,
             Legal Adviser to the Secretary of State, The Legal Case for U.S. Action on Cuba,
             47 Dep’t St. Bull. 763, 764-65 (Nov. 1962) (arguing that the quarantine was
             justified because it was taken in accordance with a resolution of the Organization
             of American States and observing that “[t]he quarantine action was designed to
             deal with an imminent threat to our security”; “[b]ut the President . . . did not
             invoke article 51 or the right of self-defense”); Commander’s Handbook Supple-
             ment at 41-13 ¶ 4.3.2.1 n.31 (U.S. government characterized Cuba quarantine as a
             sanction imposed under article 52 of the U.N. Charter rather than as self-defense).
                The presence of nuclear weapons in the Cuban Missile Crisis changed the
             conception of the right to self-defense. Although the sudden and secret preparation
             of the missile bases undoubtedly “add[ed] to an already clear and present danger,”
             Radio and Television Report to the American People on the Soviet Arms Buildup
             in Cuba, Pub. Papers of Pres. John F. Kennedy 806, 807 (Oct. 22, 1962), their
             positioning in Cuba constituted a less immediate temporal threat of armed attack
             on the United States than that contemplated by previous applications of the
             Caroline test because there was no indication that the Soviet Union would use
             them either immediately, or even in the near term. 44 President Kennedy explained
             our more elastic concept of imminence:

                      We no longer live in a world where only the actual firing of weapons
                      represents a sufficient challenge to a nation’s security to constitute
                      maximum peril. Nuclear weapons are so destructive and ballistic
                      missiles are so swift, that any substantially increased possibility of
                      their use . . . may well be regarded as a definite threat to peace.




                 43
                    The opinion also focused on additional factors for justifying the blockade: it would not violate
             article 2(4) of the U.N. Charter because it would not threaten the territorial integrity or political
             independence of Cuba; it did not qualify under international law as an act of war; and it qualified as
             action under a regional arrangement sanctioned by article 52 of the U.N. Charter. Cuba Quarantine
             Memorandum at 2-4.
                 44
                    Indeed, some commentators argue that in 1962 a direct Soviet attack would have been “incon-
             ceivable” because the nuclear balance of power so highly favored the United States. See Stanimir A.
             Alexandrov, Self-Defense Against the Use of Force in International Law 158-59 (1996).




                                                              185




227-329 VOL_26_PROOF.pdf 195                                                                                  10/22/12 11:13 AM
                               Opinions of the Office of Legal Counsel in Volume 26


         Id. As the President articulated, as the magnitude of the possible harm caused by
         an attack increases, the probability that the attack will occur may be reduced and
         still justify an exercise of the right to anticipatory self-defense. 45

                                          b. Osirak Reactor Strike

            The analysis becomes more complicated, however, when the threat of attack
         comes not from deployable nuclear weapons, but from fixed facilities engaged in
         the production of WMD. In that situation, the potential harm that would be caused
         by an attack remains high, but the probability that it will occur is more remote. In
         1981, for example, Israel attacked a nuclear reactor under construction in Iraq,
         claiming that the strike was justified as anticipatory self-defense because the
         reactor was intended to manufacture nuclear bombs and very soon would have
         become operational. Israel also emphasized the limited window of opportunity in
         which to strike—once the reactor became operational, an attack would have been
         impossible because it could not have been carried out without exposing the
         inhabitants of Baghdad to extensive lethal radioactive fallout. See U.N. SCOR,
         2280th mtg. at 10-11, ¶ 95, U.N. Doc. S/PV.2280 (June 12, 1981) (statement of
         Israeli Ambassador to the U.N.). Nonetheless, the international community,
         including the United States, condemned the Israeli attack. President Reagan’s
         displeasure, however, appears to have been centered on Israel’s failure to consider
         other options. He acknowledged that Israel may have genuinely viewed its actions
         as self-defense. See The President’s News Conference, Pub. Papers of Pres.
         Ronald Reagan 519, 520 (June 10, 1981); see also Statement and Remarks by the
         Department of State Spokesman (Fischer) at the Daily Press Briefing (June 8,
         1981), reprinted in Am. Foreign Pol’y Current Documents 1981, Doc. 301, at 684
         (1984) (“The United States Government condemns the reported Israeli air strike on
         the Iraqi nuclear facility, the unprecedented character of which cannot but
         seriously add to the already tense situation in the area.”).
            Two weeks after the raid, the Security Council unanimously adopted a resolu-
         tion “[s]trongly condemn[ing]” the Israeli strikes as a “clear violation of the
         Charter of the United Nations and the norms of international conduct.” S.C. Res.
         487, ¶ 1, U.N. Doc. S/RES/487 (June 19, 1981). Several members of the Security
         Council quoted the Caroline test and argued that the attack did not meet the
         requirements for necessity, noting in particular that Israel had spent several
         months planning for the attack. See Martin A. Rogoff & Edward Collins, Jr., The
         Caroline Incident and the Development of International Law, 16 Brook. J. Int’l L.
         493, 508-09 (1990). The Israeli Ambassador to the United Nations disagreed,

             45
                For a discussion of the legality of the U.S. blockade, compare Cuba Quarantine Memorandum
         and McDougal, Soviet-Cuban Quarantine, 57 Am. J. Int’l L. 597 (Cuba quarantine was justified as
         self-defense), with Quincy Wright, The Cuban Quarantine, 57 Am. J. Int’l L. 546 (1963) (quarantine
         was not lawful act of self defense due to lack of an armed attack).




                                                       186




227-329 VOL_26_PROOF.pdf 196                                                                             10/22/12 11:13 AM
                               Authority of the President to Use Military Force Against Iraq


             claiming that “[t]o assert the applicability of the Caroline principles to a State
             confronted with the threat of nuclear destruction would be an emasculation of that
             State’s inherent and natural right of self-defence.” U.N. SCOR, 2288th mtg. at 10,
             ¶ 80, U.N. Doc. S/PV.2288 (June 19, 1981). The United States voted for the
             resolution, with the caveat that it was imperfect, and that the U.S. determination
             that the strike violated the U.N. Charter was “based solely on the conviction that
             Israel failed to exhaust peaceful means for the resolution of this dispute.” Id. at 16,
             ¶ 157; cf. Abraham D. Sofaer, The Sixth Annual Waldemar A. Solf Lecture in
             International Law: Terrorism, the Law, and the National Defense, 126 Mil. L.
             Rev. 89, 109 (1989) (writing as Legal Adviser to the Secretary of State) (noting
             “absence of any evidence that Iraq had launched or was planning to launch an
             attack that could justify Israel’s use of force”). 46

                                               c. 1986 Strike Against Libya

                 Like the development of nuclear weapons, the rise in international terrorism has
             resulted in an expansion of the concept of imminence. For example, one aspect of
             the U.S. justification for the air strikes of April 14, 1986 against terrorist-related
             targets in Libya was the doctrine of anticipatory self-defense. The strikes were
             prompted in part by the terrorist bombing of the La Belle discotheque in Berlin on
             April 5, which was frequented by U.S. military personnel. The blast killed two
             people, including an American soldier, and injured over two hundred others, fifty
             of whom were Americans. President Reagan cited conclusive evidence that Libya
             had planned and executed the Berlin bombing, Address to the Nation on the
             United States Air Strike Against Libya, 1 Pub. Papers of Pres. Ronald Reagan
             468 (Apr. 14, 1986), which was only the most recent in a long line of terrorist
             attacks against U.S. installations, diplomats, and citizens supported and directed
             by Muammar Qadhafi. 47 Id. at 468-69; see generally President’s Authority to
             Conduct Military Operations, 25 Op. O.L.C. at 208-09 (listing attacks by Libya on
             U.S. interests). Several of these attacks had been planned to occur in the weeks
             immediately preceding the La Belle bombing. In addition, the United States had


                 46
                    For a discussion of the legality of the Osirak attack, compare Timothy L.H. McCormack, Self-
             Defense in International Law: The Israeli Raid on the Iraqi Nuclear Reactor (1996) (attack justified),
             and Anthony D’Amato, Israel’s Air Strike Against the Osiraq Reactor: A Retrospective, 10 Temp. Int’l
             & Comp. L.J. 259 (1996) (not justified as anticipatory self-defense but because Israel was acting as
             proxy for international community), with W. Thomas Mallison & Sally V. Mallison, The Israeli Attack
             of June 7, 1981, Upon the Israeli Nuclear Reactor: Aggression and Self-Defense?, 15 Vand. J.
             Transnat’l L. 417 (1982) (attack not justified).
                 47
                    One of these attacks involved the firing by Libya of surface-to-air missiles at U.S. aircraft flying
             over international waters in the Gulf of Sidra. U.S. Armed Forces responded by taking “limited
             measures of self-defense necessary to protect themselves from continued attack.” Letter to the Speaker
             of the House of Representatives and the President Pro Tempore of the Senate on the Gulf of Sidra
             Incident, 1 Pub. Papers of Pres. Ronald Reagan 406, 406 (Mar. 26, 1986).




                                                                187




227-329 VOL_26_PROOF.pdf 197                                                                                      10/22/12 11:13 AM
                               Opinions of the Office of Legal Counsel in Volume 26


         clear evidence that Libya was planning a “multitude” of future attacks. U.N.
         SCOR, 2674th mtg. at 17, U.N. Doc. S/PV.2674 (Apr. 15, 1986) (statement of
         Ambassador Vernon A. Walters, U.S. Permanent Representative to the United
         Nations) (“Walters Statement”).
             The United States explained that the strikes on Libya were undertaken in self-
         defense and were fully consistent with article 51. See Address to the Nation on the
         United States Air Strike Against Libya, 1 Pub. Papers of Pres. Ronald Reagan
         468, 469 (Apr. 16, 1986) (“Self-defense is not only our right, it is our duty.”);
         Letter to the Speaker of the House of Representatives and the President Pro
         Tempore of the Senate on the United States Air Strike Against Libya, 1 Pub.
         Papers of Pres. Ronald Reagan 478 (Apr. 16, 1986); see also U.N. Doc. S/17990
         (Apr. 14, 1986) (“The Libyan policy of threats and use of force is in clear violation
         of Article 2(4) of the United Nations Charter. It has given rise to the entirely
         justifiable response by the U.S.”). We justified the strikes in large part as anticipa-
         tory self-defense. 48 President Reagan argued that the primary objective of the U.S.
         strikes was to forestall future terrorist attacks on the United States: “This neces-
         sary and appropriate action was a preemptive strike, directed against the Libyan
         terrorist infrastructure and designed to deter acts of terrorism by Libya, such as the
         Libyan-ordered bombing of a discotheque in West Berlin on April 5 [1986].”
         Letter to the Speaker of the House of Representatives and the President Pro
         Tempore of the Senate on the United States Air Strike Against Libya, 1 Pub.
         Papers of Pres. Ronald Reagan 478, 478 (Apr. 16, 1986); see also Walters
         Statement at 14-15 (strikes were designed to disrupt Libya’s ability to carry out
         terrorist acts and to deter future such acts). In addition to the threat of future
         Libyan-sponsored terrorist attacks, the United States pointed to the exhaustion of
         nonmilitary remedies as meeting the customary international law standard of
         necessity. Address to the Nation on the United States Air Strike Against Libya,
         1 Pub. Papers of Pres. Ronald Reagan 468, 469 (Apr. 14, 1986) (“We always seek
         peaceful avenues before resorting to the use of force—and we did. We tried quiet
         diplomacy, public condemnation, economic sanctions, and demonstrations of
         military force. None succeeded.”). Moreover, President Reagan emphasized that
         the strikes were proportional—the targets “were carefully chosen, both for their
         direct linkage to Libyan support of terrorist activities and for the purpose of
         minimizing collateral damage and injury to innocent civilians.” Letter to the


              48
                 The United States also justified the strikes as a response to what amounted to an armed attack by
         Libya on U.S. citizens. Address to the Nation on the United States Air Strike Against Libya, 1 Pub.
         Papers of Pres. Ronald Reagan 468, 469 (Apr. 14, 1986). Even before the La Belle bombing, President
         Reagan had argued that Libya’s provision of material support to terrorist groups that attack U.S.
         citizens amounted to armed aggression under established principles of international law. The
         President’s News Conference, 1 Pub. Papers of Pres. Ronald Reagan 17 (Jan. 7, 1986); see also
         Address of Secretary of State George Shultz, Low-Intensity Warfare: The Challenge of Ambiguity, 86
         Dep’t St. Bull. 15, 17 (Mar. 1986).




                                                           188




227-329 VOL_26_PROOF.pdf 198                                                                                    10/22/12 11:13 AM
                               Authority of the President to Use Military Force Against Iraq


             Speaker of the House of Representatives and the President Pro Tempore of the
             Senate on the United States Air Strike Against Libya, 1 Pub. Papers of Pres.
             Ronald Reagan 478, 478 (Apr. 16, 1986). Although several countries criticized the
             U.S. strikes, supporting a UNSCR condemning the attack as a violation of the
             U.N. Charter, Australia, Denmark, France, and Britain and Northern Ireland joined
             the United States in vetoing the resolution. U.N. SCOR, 2682nd mtg., U.N. Doc.
             S/PV.2682 (Apr. 21, 1986). 49

                                           d. 1989 Intervention in Panama

                The United States again responded in self-defense to an imminent threat to U.S.
             lives when it took military action in Panama on December 20, 1989. Shortly
             before the U.S. military action, Panama’s National Assembly of Representatives (a
             510-member body appointed by General Manuel Noriega) had declared that a state
             of war existed between Panama and the United States, and General Noriega had
             delivered an inflammatory anti-American speech. A few days earlier, Panamanian
             armed forces had killed an unarmed U.S. Marine officer, beat an unarmed U.S.
             Naval officer, and physically abused and threatened the Navy officer’s wife. The
             combination of “General Noriega’s reckless threats and attacks upon Americans in
             Panama [had] created an imminent danger to the 35,000 American citizens in
             Panama.” Address to the Nation Announcing United States Military Action in
             Panama, 2 Pub. Papers of Pres. George Bush 1722, 1723 (Dec. 20, 1989). As
             President Bush explained: “The deployment of U.S. Forces is an exercise of the
             right of self-defense recognized in Article 51 of the United Nations Charter and
             was necessary to protect American lives in imminent danger . . . .” Letter to the
             Speaker of the House of Representatives and the President Pro Tempore of the
             Senate on United States Military Action in Panama, 2 Pub. Papers of Pres.
             George Bush 1734, 1734 (Dec. 21, 1989). According to the State Department
             spokesperson, the “right of self-defense entitles the United States to take necessary
             measures to defend U.S. military personnel, U.S. nationals, and U.S. installations.”
             Marian Nash Leich, Contemporary Practice of the United States Relating to
             International Law: Use of Force, 84 Am. J. Int’l L. 545, 548 (1990). 50 The United


                 49
                    For a discussion of the legality of the strikes, compare Sofaer, Terrorism, the Law, and the
             National Defense, 126 Mil. L. Rev. 89 (strikes justified as self-defense), and Major Wallace F.
             Warriner, The Unilateral Use of Coercion Under International Law: A Legal Analysis of the United
             States Raid on Libya on April 14, 1986, 37 Naval L. Rev. 49 (1988) (same), and Gregory Francis
             Intoccia, American Bombing of Libya: An International Legal Analysis, 19 Case W. Res. J. Int’l L. 177
             (1987) (same), with Major Michael Lacey, Self-Defense or Self-Denial: The Proliferation of Weapons
             of Mass Destruction, 10 Ind. Int’l & Comp. L. Rev. 293 (2000) (attacks not justified as self-defense),
             and Christopher Greenwood, International Law and the United States’ Air Operation Against Libya, 89
             W. Va. L. Rev. 933 (1987) (attacks probably not justified as self-defense).
                 50
                    The United States also justified its actions as self-defense resulting from the armed attacks
             against U.S. citizens. U.N. Doc. S/21035 (Dec. 20, 1989). In addition to protecting U.S. citizens, the




                                                             189




227-329 VOL_26_PROOF.pdf 199                                                                                 10/22/12 11:13 AM
                               Opinions of the Office of Legal Counsel in Volume 26


         States noted that they had “exhausted every available diplomatic means to resolve
         peacefully disputes with Mr. Noriega, who has rejected all such efforts.” U.N.
         Doc. S/21035 (Dec. 20, 1989). The United States assured the Security Council that
         the use of force would be proportionate, id., and President Bush chose removing
         Noriega from power as the only way to protect U.S. citizens in Panama. Cf.
         Abraham D. Sofaer, The Legality of the United States Action in Panama, 29
         Colum. J. Transnat’l L. 281, 290 (1991). In the midst of the fighting, the Security
         Council considered a draft resolution that would have labeled the invasion as “a
         flagrant violation of international law,” but Great Britain, France, and Canada
         joined the United States in vetoing the resolution. U.N. Doc. S/21048 (Dec. 22,
         1989); U.N. SCOR, 2902nd mtg., U.N. Doc. S/PV.2902 (Dec. 23, 1989). 51

                                           e. 1993 Strike Against Iraq

            The United States justified the June 1993 strike on Iraqi intelligence service
         headquarters, which was undertaken in response to “compelling evidence” that
         Iraq had attempted to assassinate President George H.W. Bush two months earlier,
         as an exercise of the inherent right of self-defense as recognized in article 51 of the
         United Nations Charter. Letter to Congressional Leaders on the Strike on Iraqi
         Intelligence Headquarters, 1 Pub. Papers of Pres. William J. Clinton 940, 940
         (June 28, 1993). President Clinton explained the necessity for U.S. action:

                  The evidence of the Government of Iraq’s violence and terrorism
                  demonstrates that Iraq poses a continuing threat to United States
                  nationals and shows utter disregard for the will of the international
                  community as expressed in Security Council Resolutions and the
                  United Nations Charter. Based on the Government of Iraq’s pattern
                  of disregard for international law, I concluded that there was no
                  reasonable prospect that new diplomatic initiatives or economic
                  measures could influence the current Government of Iraq to cease
                  planning future attacks against the United States.


         invasion had three other objectives: (1) helping to restore democracy in Panama, (2) protecting the
         integrity of the Panama Canal Treaties, and (3) bringing Noriega to justice. See Ved P. Nanda, The
         Validity of United States Intervention in Panama Under International Law, 84 Am. J. Int’l L. 494, 494
         (1990) (quoting a statement by President Bush on January 3, 1990).
             51
                For a discussion of the legality of the U.S. military action, compare Louis Henkin, The Invasion
         of Panama Under International Law: A Gross Violation, 29 Colum. J. Transnat’l L. 293 (1991)
         (intervention violated international law), and Ved P. Nanda, The Validity of United States Intervention
         in Panama Under International Law, 84 Am. J. Int’l L. 494 (1990) (U.S. intervention in Panama
         violated international law on the use of force, in part because it failed to show necessity), and Tom J.
         Farer, Panama: Beyond the Charter Paradigm, 84 Am. J. Int’l L. 503 (1990), with Abraham D. Sofaer,
         The Legality of the United States Action in Panama, 29 Colum. J. Transnat’l L. 281 (1991) (U.S. action
         did not violate Article 2(4) of the U.N. Charter).




                                                          190




227-329 VOL_26_PROOF.pdf 200                                                                                   10/22/12 11:13 AM
                               Authority of the President to Use Military Force Against Iraq


             Id. 52 The objective of the strikes was to diminish Iraq’s capability to support
             violence against the United States and others, and “to deter Saddam Hussein from
             supporting such outlaw behavior in the future.” Address to the Nation on the
             Strike on Iraqi Intelligence Headquarters, 1 Pub. Papers of Pres. William J.
             Clinton 938, 938 (June 26, 1993). 53 President Clinton described the strikes as
             “limited and proportionate.” Letter to Congressional Leaders, 1 Pub. Papers of
             Pres. William J. Clinton at 941 (June 28, 1993). The reaction of the Security
             Council was largely favorable, and its members rejected the plea of the Iraqi
             ambassador that the Council condemn the U.S. action as an act of aggression
             against Iraq. See Julia Preston, Security Council Reaction Largely Favorable to
             U.S. Raid, Wash. Post, June 28, 1993, at A12. 54

                                      f. 1998 Attack on Afghanistan and Sudan

                On August 7, 1998, terrorists bombed the U.S. embassies in Kenya and Tanza-
             nia, killing over 250 people, including twelve Americans. Two weeks later, based
             on “convincing information from a variety of reliable sources” that the Osama bin
             Laden organization was responsible for these bombings, the United States
             launched cruise missile attacks against terrorist training camps and installations in
             Afghanistan used by that organization and against a facility in Sudan being used to
             produce materials for chemical weapons. Letter to Congressional Leaders
             Reporting on Military Action Against Terrorist Sites in Afghanistan and Sudan,
             2 Pub. Papers of Pres. William J. Clinton 1464 (Aug. 21, 1998). President Clinton
             explained the international law justification for the strikes:



                 52
                    The strikes were also justified as a response to an attack against the United States. See Address to
             the Nation on the Strike on Iraqi Intelligence Headquarters, 1 Pub. Papers of Pres. William J. Clinton
             938, 938 (June 26, 1993) (“the Iraqi attack against President Bush was an attack against our country
             and against all Americans”).
                 53
                    Similarly, the January 17, 1993 strike on a nuclear facility in Baghdad, while primarily designed
             to encourage Iraq to comply with its obligations under UNSCRs, was undertaken in part to prevent the
             facility from being used again to support Iraq’s nuclear weapons program. See Letter to Congressional
             Leaders Reporting on Iraq’s Compliance with United Nations Security Council Resolutions, 2 Pub.
             Papers of Pres. George Bush 2269, 2269-70 (Jan. 19, 1993).
                 54
                    For a discussion of the legality of the U.S. strikes, compare Robert F. Teplitz, Note, Taking
             Assassination Attempts Seriously: Did the United States Violate International Law in Forcefully
             Responding to the Iraqi Plot to Kill George Bush?, 28 Cornell Intl’l L.J. 569, 606-07 (1995) (U.S.
             action was a legitimate use of force in self-defense), with Ryan C. Hendrickson, Article 51 and the
             Clinton Presidency: Military Strikes and the U.N. Charter, 19 B.U. Int’l L. J. 207 (2001) (1993 strikes
             did not satisfy requirements of anticipatory self-defense), and John Quigley, Missiles With a Message:
             The Legality of the United States Raid on Iraq’s Intelligence Headquarters, 17 Hastings Int’l & Comp.
             L. Rev. 241 (1994) (same), and Dino Kritsiotis, The Legality of the 1993 US Missile Strike on Iraq and
             the Right of Self-Defence in International Law, 45 Int’l & Comp. L.Q. 162 (1996) (impossible to
             determine legality of strikes).




                                                                191




227-329 VOL_26_PROOF.pdf 201                                                                                      10/22/12 11:13 AM
                                   Opinions of the Office of Legal Counsel in Volume 26


                      The United States acted in exercise of our inherent right of self-
                      defense consistent with Article 51 of the United Nations Charter.
                      These strikes were a necessary and proportionate response to the
                      imminent threat of further terrorist attacks against U.S. personnel
                      and facilities. These strikes were intended to prevent and deter addi-
                      tional attacks by a clearly identified terrorist threat.

         Id.; see also Remarks in Martha’s Vineyard, Massachusetts, on Military Action
         Against Terrorist Sites in Afghanistan and Sudan, 2 Pub. Papers of Pres. William
         J. Clinton 1460 (Aug. 20, 1998) (noting the existence of “compelling information”
         that additional terrorist attacks against U.S. citizens were being planned, and that
         the groups affiliated with bin Laden were seeking to acquire chemical and other
         dangerous weapons). As Professor Wedgwood recognized: “Even by the demand-
         ing test of the Caroline . . . the danger of renewed assault [by bin Laden’s
         network] justified immediate action.” Ruth Wedgwood, Responding to Terrorism:
         The Strikes Against bin Laden, 24 Yale J. Int’l L. 559, 565 (1999). In its report to
         the Security Council after the strikes, the United States emphasized that the attacks
         were undertaken only after repeated warnings to Afghanistan and Sudan that they
         must stop harboring and supporting terrorist groups such as bin Laden’s organiza-
         tion. U.N. Doc. S/1998/780 (Aug. 20, 1998). 55 The response of the international
         community was mixed, but the Security Council took no formal action in response
         to the attacks. See Jack M. Beard, America’s New War on Terror: The Case for
         Self-Defense Under International Law, 25 Harv. J.L. & Pub. Pol’y 559, 563-64
         (2002). 56
             In sum, recent practice demonstrates that the United States has used force in
         response to a threat of aggression that is less imminent in the temporal sense than
         described by Secretary Webster over 150 years ago. Rapid advances in weapons
         technology have changed the calculus, in large part because a state cannot defend
         itself if it waits until such weapons are launched.
             The new threat of nuclear weapons apparently is not, however, sufficient to
         erase completely any requirement of temporality. For example, the international
         community did not consider the threat posed by an Iraqi nuclear reactor before it
         had become operational to be sufficient to justify its destruction by Israel in 1981.
         Nonetheless, the backdrop against which the threat to Israel was evaluated has
         changed significantly in the past twenty years. In 1981, Iraq was permitted to have


               55
                    The United States also justified the strikes as a response in self-defense to the embassy attacks.
         Id.
             56
                For a discussion of the legality of the U.S. strikes, compare Wedgwood, Responding to Terror-
         ism, 24 Yale J. Int’l L. 559 (1998 strikes justified as proportionate self-defense), and Hendrickson,
         Article 51 and the Clinton Presidency, 19 B.U. Int’l L.J. 207 (attacks justified under Article 51), with
         Jules Lobel, The Use of Force to Respond to Terrorist Attacks: The Bombing of Sudan and Afghani-
         stan, 24 Yale J. Int’l L. 537 (1999) (attacks not justified).




                                                               192




227-329 VOL_26_PROOF.pdf 202                                                                                       10/22/12 11:13 AM
                               Authority of the President to Use Military Force Against Iraq


             nuclear materials under the safeguards of the IAEA, and Saddam Hussein had not
             yet used chemical weapons against Iran and his own people, militarily invaded an
             innocent neighbor, or spent over a decade flouting his country’s international
             obligations to destroy and cease to develop WMD and their means of delivery. In
             other words, the imminence of a likely attack by Iraq has increased since 1981
             because Iraq has demonstrated a WMD capability and a willingness to use it.
             Moreover, even at the time of the Osirak attack, some international law scholars
             believed that, were Israel’s argument that it acted in the last window of opportuni-
             ty to be true, the attack would have qualified as lawful self-defense, even if the
             materialization of the threat—the development of a nuclear bomb by Iraq—were
             as many as five years away. See The Israeli Air Strike: Hearings before the S.
             Comm. on Foreign Relations, 97th Cong. 251-52 (1981) (statement of Professor
             John Norton Moore).
                The rise of international terrorism, characterized by unpredictable, sporadic,
             quick strikes against civilians, see Travalio, Terrorism, International Law, and the
             Use of Military Force, 18 Wis. Int’l L.J. at 173, similarly has expanded the
             elasticity of the imminence requirement. If a state waits until a terrorist attack is on
             the verge of being launched, it likely will be unable to protect the civilians who are
             being targeted, especially in light of the mentality of suicide bombers, who are
             immune to traditional methods of deterrence. Terrorists are also difficult to locate
             and track, and seek to escape detection by concealing themselves and their
             activities among an innocent civilian population. As terrorists burrow more deeply
             into the population, defensive options may become more limited. Due to these
             considerations, a state may need to act when it has a window of opportunity to
             prevent a terrorist attack and simultaneously minimize civilian casualties. See
             Michael N. Schmitt, State-Sponsored Assassination in International and Domestic
             Law, 17 Yale J. Int’l L. 609, 648 (1992). The United States acted in self-defense to
             prevent future terrorist strikes in 1986, 1993 and 1998, even though the attacks it
             sought to prevent were in the planning rather than the implementation stage. As
             Secretary of State Shultz explained in the context of the conflict with Libya in the
             mid-1980s:

                      A nation attacked by terrorists is permitted to use force to prevent or
                      preempt future attacks . . . . The law requires that such actions be
                      necessary and proportionate. But this nation has consistently
                      affirmed the rights of states to use force in exercise of their right of
                      individual or collective self-defense.

                          The UN Charter is not a suicide pact.

             Shultz, Low-Intensity Warfare, 86 Dep’t St. Bull. at 17 (Mar. 1986).
                Finally, we note that U.S. military action in Panama, which was not in response
             to the threat of WMD or international terrorism, demonstrates that the degree of



                                                           193




227-329 VOL_26_PROOF.pdf 203                                                                     10/22/12 11:13 AM
                               Opinions of the Office of Legal Counsel in Volume 26


         imminence required to justify the use of force in self-defense has broadened even
         in response to conventional threats. Although the attacks by Panamanian forces on
         unarmed U.S. military personnel and Noriega’s anti-American rhetoric indicated
         that future attacks on the 35,000 Americans in Panama were likely, the threat does
         not appear to have been one that was “instant, overwhelming, leaving no choice of
         means, and no moment of deliberation.” Webster Letter at 159. The Panama
         precedent also reveals that, when using force in self-defense, the removal of a
         world leader from power, or “regime change,” may be a proportionate response to
         the threat posed by that leader.

                                                4. The Current Test

             The use of force in anticipatory self-defense must be necessary and proportion-
         al to the threat. As outlined above, however, we believe that, at least in the realm
         of WMD and international terrorism, the test for determining whether a threat is
         sufficiently “imminent” to render the use of force necessary at a particular point
         has become more nuanced than Secretary Webster’s nineteenth-century formula-
         tion. Factors to be considered include: the probability of an attack; the likelihood
         that this probability will increase, and therefore the need to take advantage of a
         window of opportunity; 57 whether diplomatic alternatives are practical; 58 and the
         magnitude of the harm that could result from the threat. See Travalio, Terrorism,
         International Law, and the Use of Military Force, 18 Wis. Int’l L.J. at 172 (while
         use of force in self-defense against terrorists need not meet the Caroline standard
         for imminence, “there must be a substantial likelihood that the threat will become
         manifest before it can be eliminated by means other than the use of military
         force”). If a state instead were obligated to wait until the threat were truly
         imminent in the temporal sense envisioned by Secretary Webster, there is a
         substantial danger of missing a limited window of opportunity to prevent wide-
         spread harm to civilians. As the President recently cautioned: “If we wait for
         threats to fully materialize, we will have waited too long.” Press Release, The
         White House, President Bush Delivers Graduation Speech at West Point (June 1,
         2002), available at http://georgewbush-whitehouse.archives.gov/news/releases/
         2002/06/20020601-3.html (last visited June 5, 2012). Finally, in an age of

             57
                A similar concept exists for self-defense in the individual criminal context. Many states require
         that, in order for force to be justified as self-defense, the threat of harm must be “imminent.” That does
         not mean, however, that the victim must wait until the final moment before a threatened harm
         materializes. If the harm cannot necessarily be avoided by waiting for the last moment, force may be
         used as early as is required for the victim to defend himself effectively. See 2 Paul H. Robinson,
         Criminal Law Defenses § 131(c)(1) (1984).
             58
                See McDougal & Feliciano, Law and Minimum World Public Order at 231 (The degree of
         imminence must be “so high . . . as to preclude effective resort by the intended victim to non-violent
         modalities of response.”); Bowett, Self-Defence in International Law at 53 (force may be used in self-
         defense only when no alternate means of protection are available).




                                                           194




227-329 VOL_26_PROOF.pdf 204                                                                                     10/22/12 11:13 AM
                               Authority of the President to Use Military Force Against Iraq


             technologically advanced delivery systems and WMD, international law cannot
             require that we ignore the potential harm represented by the threat.

                                                              5. Iraq

                 Applying the reformulated test for using force in anticipatory self-defense to
             the potential use of force against Iraq reveals that it may well be reasonable for the
             President to determine that the threat of a WMD attack by Iraq, either directly or
             through Iraq’s support for terrorism, 59 is sufficiently “imminent” to render the use
             of force necessary to protect the United States, its citizens, and its allies.
                 First, based on Iraq’s WMD capability and Saddam Hussein’s previous use of
             WMD against both his enemies and his own people, the President could find that
             there is a high probability that he will use them again. Prior to the Persian Gulf
             War and the subsequent adoption of UNSCR 687 and the U.N. inspection regime
             in 1991, Iraq possessed a significant, extensive WMD capability. Saddam Hussein
             employed chemical weapons against Iranian troops and civilians during the Iran-
             Iraq war, and he used nerve gas against Kurdish civilians in northern Iraq in 1988,
             killing nearly 5,000 men, women and children. See Bureau of Political Military
             Affairs, U.S. Department of State, Chronology of Events Leading to the U.S.-Led
             Attack on Iraq (Jan. 8, 1999), available at http://www.state.gov/www/regions/nea/
             iraqchronyr.html (last visited June 5, 2012). Saddam Hussein also has revealed his
             willingness to use biological weapons. See Wedgwood, Enforcement of Security
             Council Resolution 687, 92 Am. J. Int’l L. 724; Report of the Secretary-General on
             the Status of the Implementation of the Special Commission’s Plan for the
             Ongoing Monitoring and Verification of Iraq’s Compliance with Relevant Parts of
             Section C of Security Council Resolution 687 (1991), UN Doc. S/1995/864, at
             26-27 ¶ 75(w) (Oct. 11, 1995). Moreover, Iraq attempted to assassinate former
             President Bush in 1993. In addition, after the September 11th attacks, the official
             Iraqi news station stated that the United States was “reaping the fruits of [its]
             crimes against humanity.” U.S. Department of State, Patterns of Global Terrorism


                 59
                    There is no question that Iraq’s state sponsorship of terrorism violates international law. In
             response to the terrorist attacks of September 11, 2001, the Security Council recently reaffirmed that all
             nations have a duty to refrain from sponsoring terrorist acts in another state or even “acquiescing in
             organized activities within its territory directed towards the commission of such acts.” S.C. Res. 1373,
             pmbl. ¶ 9, U.N. Doc. S/RES/1373 (Sept. 28, 2001); see also S.C. Res. 748, pmbl. ¶ 6, U.N. Doc.
             S/RES/748 (Mar. 31, 1992) (reaffirming that such a duty stems from article 2(4) of the U.N. Charter).
             Again, in the words of Secretary Shultz:
                          There should be no confusion about the status of nations that sponsor terrorism
                      against Americans and American property. There is substantial legal authority for the
                      view that a state which supports terrorist or subversive attacks against another state, or
                      which supports or encourages terrorist planning and other activities within its own ter-
                      ritory, is responsible for such attacks.
             Low-Intensity Warfare, 86 Dep’t St. Bull. at 17 (Mar. 1986).




                                                                195




227-329 VOL_26_PROOF.pdf 205                                                                                       10/22/12 11:13 AM
                               Opinions of the Office of Legal Counsel in Volume 26


         2001, at 65 (May 2002) (“Patterns of Global Terrorism”), available at http://
         www.state.gov/j/ct/rls/crt/2001/ (last visited June 5, 2012). Iraq has a long history
         of using weapons of mass destruction.
            The Central Intelligence Agency recently assessed that Iraq has the capability
         to reinitiate its chemical weapons programs within a few weeks or months.
         Central Intelligence Agency, Unclassified Report to Congress on the Acquisition
         of Technology Relating to Weapons of Mass Destruction and Advanced Conven-
         tional Munitions, 1 January Through 30 June 2001, at 3 (2002) (“CIA Report”),
         available at https://www.cia.gov/library/reports/archived-reports-1/jan_jun2002.
         html (last visited June 5, 2012). In addition, the Administration has stated that it
         strongly suspects that Iraq has used the time without U.N. inspections to
         improve all phases of its offensive biological weapons program. See John R.
         Bolton, Under Secretary of State for Arms Control and International Security,
         Remarks to the 5th Biological Weapons Convention RevCon Meeting (Nov. 19,
         2001), available at http://2001-2009.state.gov/t/us/rm/janjuly/6231.htm (last vis-
         ited June 5, 2012); see also CIA Report at 4 (UNSCOM believes that Iraq
         maintains a knowledge base and industrial infrastructure that could be used to
         produce quickly a large number of biological agents at any time). The Intelli-
         gence Community also is concerned that Iraq is reconstituting its nuclear
         weapons program. CIA Report at 4-5. Finally, Iraq has refurbished trainer
         aircraft that are believed to have been modified to deliver chemical and biologi-
         cal warfare agents. Id.
            Second, although we do not have available the information regarding whether
         the use of force against Iraq at a particular time would be necessary to take
         advantage of a window of opportunity to prevent the threat of a WMD attack from
         materializing, the State Department has reported that a growing number of terrorist
         groups are interested in acquiring and using WMD to rival the attacks of Septem-
         ber 11. See Patterns of Global Terrorism at 66. The President could determine
         that, were we to wait until after Iraq has transferred WMD to terrorist groups, it
         would be very difficult to determine where and when WMD would be used, given
         the sporadic nature of terrorist attacks and the terrorist tactic of infiltrating the
         civilian population. Moreover, the President could reasonably conclude that
         pursuing diplomatic remedies is not a practical alternative given that the United
         States has engaged in more than a decade of unsuccessful attempts to work
         through the United Nations to obtain Iraqi compliance with its disarmament
         obligations under UNSCR 687.
            Third, as we have discussed earlier, the degree of harm that could result from
         Iraq’s use of WMD could well be catastrophic. The combination of the vast
         potential destructive capacity of WMD and the modest means required for their
         delivery make them more of a threat than the military forces of many countries.
         See Travalio, Terrorism, International Law, and the Use of Military Force, 18
         Wis. Int’l L.J. at 155; see also Wedgwood, Responding to Terrorism, 24 Yale J.




                                                      196




227-329 VOL_26_PROOF.pdf 206                                                                10/22/12 11:13 AM
                               Authority of the President to Use Military Force Against Iraq


             Int’l L. at 560 (“The indiscriminate nature of [biological] weapons and their
             extraordinary range of destruction multiplies the threat.”). Chemical weapons and
             biological agents are easy to hide, and small quantities can have a devastating
             effect on the civilian population. Perhaps even more frightening is the tinder-box
             that would result were Iraq to transfer WMD to terrorists.
                 We observe, therefore, that even if the probability that Iraq itself would attack
             the United States with WMD, or would transfer such weapons to terrorists for their
             use against the United States, were relatively low, the exceptionally high degree of
             harm that would result, combined with a limited window of opportunity and the
             likelihood that if we do not use force, the threat will increase, could lead the
             President to conclude that military action is necessary to defend the United States.
                 Were the President to determine that the use of force in self-defense is neces-
             sary to counter the threat posed by Iraq’s WMD program, such force should be
             proportional; in other words, it should be limited to that which is needed to
             eliminate the threat posed by Iraq. The President could reasonably determine that
             such proportionate response might include destruction of Iraq’s WMD capability
             or removing Saddam Hussein from power. Finally, to the extent that the President
             were to have credible evidence that Saddam Hussein was giving WMD to the
             terrorists responsible for the September 11th attacks, the use of force against Iraq
             also would be justified as an exercise of self-defense expressly contemplated by
             article 51: responding to an armed attack. There is no doubt that the events of
             September 11th qualify as an “armed attack” under international law. See Sean D.
             Murphy, Terrorism and the Concept of “Armed Attack” in Article 51 of the U.N.
             Charter, 43 Harv. Int’l L. J. 41, 47-51 (2002); cf. Wedgwood, Responding to
             Terrorism, 24 Yale J. Int’l L. at 564 (“[T]he massacre of civilians and destruction
             of facilities in Kenya and Tanzania must qualify as an armed attack [warranting
             self-defense under Article 51].”).

                                                    IV. Conclusion

                The President has broad authority under domestic law to use military force
             against Iraq. The Constitution grants the President unilateral power to take military
             action to protect the national security interests of the United States. In the case of
             Iraq, the President’s independent constitutional authority is supplemented by
             Public Law 102-1, Public Law 105-235, and Public Law 107-40. While congress-
             ional authorization is not needed before the President may direct the use of force
             against Iraq to protect our national security, were he to do so pursuant to any or all
             of these provisions, he would be acting with approval previously granted by
             Congress.
                In addition, international law authorizes the President to use force against Iraq
             on two independent grounds. First, the Security Council has authorized military
             action against Iraq to implement the terms of the cease-fire, and in response to the




                                                           197




227-329 VOL_26_PROOF.pdf 207                                                                   10/22/12 11:13 AM
                               Opinions of the Office of Legal Counsel in Volume 26


         threat to international peace and security caused by Iraq’s repression of its civilian
         population. Due to Iraq’s material breaches of the cease-fire, established principles
         of international law—both treaty and armistice law—currently permit the United
         States to suspend its terms and use force to compel Iraqi compliance with its
         disarmament and inspection requirements or redress any threat to international
         peace and security caused by Iraq’s repression of its civilian population. Such a
         use of force would be consistent with U.S. practice. Second, international law also
         permits the President to use force against Iraq in anticipatory self-defense if the
         use of force would be both necessary due to an imminent threat, and a proportional
         response to that threat.

                                                                  JAY S. BYBEE
                                                            Assistant Attorney General
                                                             Office of Legal Counsel




                                                      198




227-329 VOL_26_PROOF.pdf 208                                                                 10/22/12 11:13 AM